Exhibit 10.1

 

PUBLIC HEALTH SERVICE

 

PATENT LICENSE AGREEMENT - NONEXCLUSIVE

 

COVER PAGE

 

For PHS internal use only:

License Number:

L - 1 0 7 - 2007 / 0

 

License Application Number: A-274-2006

 

Serial Number(s) of Licensed Patent(s) or Patent Application(s):

 

I.                U.S. Patent Application(s) or Patent(s):

 

(a)                       U.S. Patent Application Serial No. 09/986,618, filed
November 9, 2001, now abandoned, entitled “Production of Adeno-Associated Virus
in Insect Cells” [HHS Ref. No. E-325-2001/0-US-01”];

 

(b)                       U.S. Patent No. 6,723,551, issued April 20, 2004,
entitled “Production of Adeno-Associated Virus in Insect Cells” [HHS Ref.
No. E-325-2001/1-US-01]; and

 

(c)                        U.S. Patent Application Serial No. 10/415,834, filed
May 2, 2003, entitled “Production of Adeno-Associated Virus in Insect Cells”
[HHS Ref. No. E-325-2001/2-US-02].

 

II.           PCT or Foreign Patent Application(s) or Patent(s):

 

(a)                       PCT Patent Application Serial No. PCT/US02/35829,
filed November 8, 2002, now abandoned, entitled “Production of Adeno-Associated
Virus in Insect Cells” [HHS Ref. No. E-325-2001/2-PCT-01];

 

(b)                       Canadian Patent Application Serial No. 2,467,959,
filed May 6, 2004, entitled “Production of Adeno-Associated Virus in Insect
Cells” [HHS Ref. No. E-325-2001/2-CA-03];

 

(c)                        European Patent Application Serial No. 02795604.4,
filed June 8, 2004, entitled “Production of Adeno-Associated Virus in Insect
Cells” [HHS Ref. No. E-325-2001/2-EP-04]; and

 

(d)                       Australian Patent Application Serial No. 2002360355,
filed April 28, 2004, entitled “Production of Adeno-Associated Virus in Insect
Cells” [HHS Ref. No. E-325-2001/2-AU-05].

 

Licensee: Amsterdam Molecular Therapeutics

 

Cooperative Research and Development Agreement (CRADA) Number (if a subject
invention): N/A

 

Additional Remarks: None

 

--------------------------------------------------------------------------------


 

Public Benefit(s): Commercialization of this technology will benefit the public
health by increasing the number of therapeutics available for the public.

 

This Patent License Agreement, hereinafter referred to as the “Agreement”,
consists of this Cover Page, an attached Agreement, a Signature Page, Appendix A
(List of Patent(s) or Patent Application(s)), Appendix B (Fields of Use and
Territory), Appendix C (Royalties), Appendix D ((Benchmarks and Performance),
Appendix E (Commercial Development Plan), Appendix F (Example Royalty Report),
and Appendix G (Royalty Payment Options).  The Parties to this Agreement are:

 

1)                                     The National Institutes of Health (“NIH”)
or the Food and Drug Administration (“FDA”), hereinafter singly or collectively
referred to as “PHS”, agencies of the United States Public Health Service within
the Department of Health and Human Services (“HHS”); and

 

2)                                     The person, corporation, or institution
identified above and on the Signature Page, having offices at the address
indicated on the Signature Page, hereinafter referred to as “Licensee.”

 

--------------------------------------------------------------------------------


 

PHS PATENT LICENSE AGREEMENT-NONEXCLUSIVE

 

PHS and Licensee agree as follows:

 

1.                                      BACKGROUND

 

1.1                               In the course of conducting biomedical and
behavioral research, PHS investigators made inventions that may have commercial
applicability.

 

1.2                               By assignment of rights from PHS employees and
other inventors, HHS, on behalf of the Government, owns intellectual property
rights claimed in any United States or foreign patent applications or patents
corresponding to the assigned inventions.  HHS also owns any tangible
embodiments of these inventions actually reduced to practice by PHS.

 

1.3                               The Secretary of HHS has delegated to PHS the
authority to enter into this Agreement for the licensing of rights to these
inventions under 35 U.S.C. §§200-212, the Federal Technology Transfer Act of
1986, 15 U.S.C. §3710(a), and the regulations governing the licensing of
Government-owned inventions, 37 CFR Part 404.

 

1.4                               PHS desires to transfer these inventions to
the private sector through commercialization licenses to facilitate the
commercial development of products and processes for public use and benefit.

 

1.5                               Licensee desires to acquire commercialization
rights to certain of these inventions in order to develop processes, methods, or
marketable products for public use and benefit.

 

2.                                      DEFINITIONS

 

2.1                               “Benchmarks” mean the performance milestones
that are set forth in Appendix D.

 

2.2                               “Commercial Development Plan” means the
written commercialization plan attached as Appendix E.

 

2.3                               “First Commercial Sale” means the initial
transfer by or on behalf of Licensee or its sublicensees of Licensed Products or
New Products by or on behalf of Licensee or its sublicensees in exchange for
cash or some equivalent to which value can be assigned for the purpose of
determining Net Sales.

 

2.4                               “Government” means the Government of the
United States of America.

 

2.5                               “Licensed Fields of Use” means the fields of
use identified in Appendix B.

 

2.6                               “Licensed Patent Rights” shall mean:

 

(a)                                 Patent applications (including provisional
patent applications and PCT patent applications) or patents listed in Appendix
A, all divisions and

 

--------------------------------------------------------------------------------


 

continuations of these applications, all patents issuing from these
applications, divisions, and continuations, and any reissues, reexaminations,
and extensions of all these patents;

 

(b)                                 to the extent that the following contain one
or more claims directed to the invention or inventions disclosed in 2.6(a):

 

(i)                                     continuations-in-part of 2.6(a);

 

(ii)                                  all divisions and continuations of these
continuations-in-part;

 

(iii)                               all patents issuing from these
continuations-in-part, divisions, and continuations;

 

(iv)                              priority patent application(s) of 2.6(a); and

 

(v)                                 any reissues, reexaminations, and extensions
of all these patents;

 

(c)                                  to the extent that the following contain
one or more claims directed to the invention or inventions disclosed in 2.6(a):
all counterpart foreign and U.S. patent applications and patents to 2.6(a) and
2.6(b), including those listed in Appendix A; and

 

(d)                                 Licensed Patent Rights shall not include
2.6(b) or 2.6(c) to the extent that they contain one or more claims directed to
new matter which is not the subject matter disclosed in 2.6(a).

 

2.7                               “Licensed Processes” means processes, which in
the course of being practiced, would be within the scope of one or more claims
of the Licensed Patent Rights that have not been held unpatentable, invalid or
unenforceable by an unappealed or unappealable judgment of a court of competent
jurisdiction.

 

2.8                               “Licensed Products” means (a) Supplied
Materials and (b) tangible materials, which in the course of manufacture, use,
sale, or importation, would be within the scope of one or more claims of the
Licensed Patent Rights that have not been held unpatentable, invalid or
unenforceable by an unappealed or unappealable judgment of a court of competent
jurisdiction.

 

2.9                               “Licensed Territory” means the geographical
area identified in Appendix B.

 

2.10                        “Net Sales” means the total gross receipts for sales
of Licensed Products or New Products by or on behalf of Licensee or its
sublicensees, and from leasing, renting, or otherwise making Licensed Products
or New Products available to others without sale or other dispositions, whether
invoiced or not, less returns and allowances, packing costs, insurance costs,
freight out, taxes or excise duties imposed on the transaction (if separately
invoiced), and wholesaler and cash discounts in amounts customary in the trade
to the extent actually granted.  No deductions shall be made for commissions
paid to individuals, whether they are

 

--------------------------------------------------------------------------------


 

with independent sales agencies or regularly employed by Licensee or its
sublicensees, and on its payroll, or for the cost of collections.

 

2.11                        “New Product” means a product made using a Licensed
Process but excluding Licensed Products.

 

2.12                        “Practical Application” means to manufacture in the
case of a composition or product, to practice in the case of a process or
method, or to operate in the case of a machine or system; and in each case,
under these conditions as to establish that the invention is being utilized and
that its benefits are to the extent permitted by law or Government regulations
available to the public on reasonable terms.

 

2.13                        Supplied Materials” means (a) the plasmid pFBDLSR: a
plasmid for the expression of the Rep52 ORF from the baculovirus Polh promoter
and the Rep78 ORF from the modified IE-1 promoter.  The dual Rep ORF containing
plasmid is constructed by separately cloning the Rep78 and Rep52 ORF’s and
combining the two ORF’s in a single expression vector/plasmid [see page 22,
Paragraphs 79-81 of U.S. Patent Application Serial No. 09/986,618 (HHS Ref.
No. E-325-2001/0-US-01)]; (b) the plasmid pFBAAV1pm11: a plasmid for the
expression of the products of the AAV1 CAP gene which encodes the VP1, VP2 and
VP3 capsid proteins from the baculovirus polh.  The VP genes have been modified
from the wild type to produce VP1 at a level equal to VP2 without influencing
VP3 expression [see pages 22-23, Paragraphs 84-85 of United States Patent
Application Serial No. 09/986,618 (HHS Ref No. E-325-2001/0-US-01]; and (c) the
plasmid pFBGFPR: a plasmid for the expression of GFP (green fluorescent protein)
from a CMV or p10 promoter, where the promoters and GFP sequence are contained
between a pair of AAV2 ITR’s.  Note that the plasmid has an additional cloning
site which facilitates swapping-in/out eGFP with a gene of interest [see Example
1, page 20, paragraph 74 of United States Patent Application Serial
No. 09/986,618 (HHS Ref. No. E-325-2001/0-US-01)].  Further, these Supplied
Materials were supplied by PHS to Licensee under a Non-Exclusive Patent License
Agreement for Internal Commercial Use (L-043-2003/0) which was effective on
May 14, 2003.

 

3.                                      GRANT OF RIGHTS

 

3.1                               PHS hereby grants and Licensee accepts,
subject to the terms and conditions of this Agreement, a nonexclusive license
under the Licensed Patent Rights in the Licensed Territory to make and have
made, to use and have used, to sell and have sold, to offer to sell, and to
import any Licensed Products or New Products in the Licensed Fields of Use, to
practice and have practiced any Licensed Processes in the Licensed Fields of
Use, to make, have made, to use and have used but not to sell any Supplied
Materials.  As used in this Agreement, “have made” and “have used” means that
Licensee shall have the limited right to use a

 

--------------------------------------------------------------------------------


 

third party contract manufacturer to make and use only (but not to sell)
Supplied Materials, Licensed Products or New Products.  Licensee acknowledges
and agrees that any such third party contract manufacturer shall be bound to the
terms and obligations of this Agreement.

 

3.2                               This Agreement confers no license or rights by
implication, estoppel, or otherwise under any patent applications or patents of
PHS other than the Licensed Patent Rights regardless of whether these patents
are dominant or subordinate to the Licensed Patent Rights.

 

4.                                      SUBLICENSING

 

4.1                               Upon written approval, which shall include
prior review of any sublicense agreement by PHS and which shall not be
unreasonably withheld, Licensee may enter into sublicensing agreements under the
Licensed Patent Rights, except that Licensee shall not have the right to solely
sublicense Licensed Patent Rights.  For the avoidance of doubt.  Licensee shall
only sublicense the Licensed Patent Rights in conjunction with other
intellectual property owned by the Licensee or in-licensed by the Licensee.

 

4.2                               Licensee agrees that any sublicenses granted
by it shall provide that the obligations to PHS of Paragraphs 5.1, 5.2, 8.1,
10.1, 10.2, 12.5 and 13.6-13.8 of this Agreement shall be binding upon the
sublicensee as if it were a party to this Agreement.  Licensee further agrees to
attach copies of these Paragraphs to all sublicense agreements.

 

4.3                               Any sublicenses granted by Licensee shall
provide for the termination of the sublicense, or the conversion to a license
directly between the sublicensee and PHS, at the option of the sublicensee, upon
termination of this Agreement under Article 13.  This conversion is subject to
PHS approval and contingent upon acceptance by the sublicensee of the remaining
provisions of this Agreement.

 

4.4                               Licensee agrees to forward PHS a complete copy
of each fully executed sublicense agreement postmarked within thirty (30) days
of the execution of the agreement.  To the extent permitted by law, PHS agrees
to maintain each sublicense agreement in confidence.

 

5.                                      STATUTORY AND PHS REQUIREMENTS AND
RESERVED GOVERNMENT RIGHTS

 

5.1                               Prior to the First Commercial Sale, Licensee
agrees to provide PHS with reasonable quantities of Licensed Products or New
Products made through the Licensed Processes or Supplied Materials solely for
PHS research use, if requested in writing.

 

--------------------------------------------------------------------------------


 

5.2                               Licensee agrees that products used or sold in
the United States embodying Licensed Products or New Products or produced
through use of Licensed Processes shall be manufactured substantially in the
United States, unless a written waiver is obtained in advance from PHS.

 

6.                                      ROYALTIES AND REIMBURSEMENT

 

6.1                               Licensee agrees to pay PHS a noncreditable,
nonrefundable license issue royalty as set forth in Appendix C.

 

6.2                               Licensee agrees to pay PHS a nonrefundable
minimum annual royalty as set forth in Appendix C.

 

6.3                               Licensee agrees to pay PHS earned royalties as
set forth in Appendix C.

 

6.4                               Licensee agrees to pay PHS sublicensing
royalties as set forth in Appendix C.

 

6.5                               A patent or patent application licensed under
this Agreement shall cease to fall within the Licensed Patent Rights for the
purpose of computing earned royalty payments in any given country on the
earliest of the dates that:

 

(a)                                 the application has been abandoned and not
continued;

 

(b)                                 the patent expires or irrevocably lapses; or

 

(c)                                  the claim has been held to be invalid or
unenforceable by an unappealed or unappealable decision of a court of competent
jurisdiction or administrative agency.

 

6.6                               No multiple royalties shall be payable because
any Licensed Products or New Products or Licensed Processes are covered by more
than one of the Licensed Patent Rights.

 

6.7                               On sales of Licensed Products or New Products
by Licensee to sublicensees or on sales made in other than an arms-length
transaction, the value of the Net Sales attributed under this Article 6 to this
transaction shall be that which would have been received in an arms-length
transaction, based on sales of like quantity and quality products on or about
the time of this transaction.

 

7.                                      PATENT FILING, PROSECUTION, AND
MAINTENANCE

 

7.1                               PHS agrees to take responsibility for the
preparation, filing, prosecution, and maintenance of any and all patent
applications or patents included in the Licensed Patent Rights.

 

8.                                      RECORD KEEPING

 

8.1                               Licensee agrees to keep accurate and correct
records of Licensed Products or New Products made, used, sold, or imported and
Licensed Processes practiced under this Agreement appropriate to determine the
amount of royalties due PHS.

 

--------------------------------------------------------------------------------


 

These records shall be retained for at least five (5) years following a given
reporting period and shall be available during normal business hours for
inspection, at the expense of PHS, by an accountant or other designated auditor
selected by PHS for the sole purpose of verifying reports and royalty payments
hereunder.  The accountant or auditor shall only disclose to PHS information
relating to the accuracy of reports and royalty payments made under this
Agreement.  If an inspection shows an underreporting or underpayment in excess
of five percent (5%) for any twelve (12) month period, then Licensee shall
reimburse PHS for the cost of the inspection at the time Licensee pays the
unreported royalties, including any additional royalties as required by
Paragraph 9.8.  All royalty payments required under this Paragraph shall be due
within thirty (30) days of the date PHS provides Licensee notice of the payment
due.

 

8.2                               Licensee agrees to have an audit of sales and
royalties conducted by an independent auditor at least every two (2) years if
annual sales of the Licensed Products or Licensed Processes or New Products are
over two (2) million dollars.  The audit shall address, at a minimum, the amount
of gross sales by or on behalf of Licensee during the audit period, terms of the
license as to percentage or fixed royalty to be remitted to the Government, the
amount of royalties owed to the Government under this Agreement, and whether the
royalties owed have been paid to the Government and is reflected in the records
of the Licensee.  The audit shall also indicate the PHS license number, product,
and the time period being audited.  A report certified by the auditor shall be
submitted promptly by the auditor directly to PHS and Licensee on completion.

 

9.                                      REPORTS ON PROGRESS, BENCHMARKS, SALES,
AND PAYMENTS

 

9.1                               Prior to signing this Agreement, Licensee has
provided PHS with the Commercial Development Plan in Appendix E, under which
Licensee intends to bring the subject matter of the Licensed Patent Rights or
New Products to the point of Practical Application.  This Commercial Development
Plan is hereby incorporated by reference into this Agreement.  Based on this
plan, performance Benchmarks are determined as specified in Appendix D.

 

9.2                               Licensee shall provide written annual reports
on its product development progress or efforts to commercialize under the
Commercial Development Plan for the Licensed Fields of Use within sixty (60)
days after December 31 of each calendar year.  These progress reports shall
include, but not be limited to: progress on research and development, status of
applications for regulatory approvals, manufacturing, marketing, importing, and
sales during the preceding calendar year, as well as, plans for the present
calendar year.  PHS also encourages these reports to include information on any
of Licensee’s public service activities that relate to the Licensed Patent
Rights or New Products.  If reported progress differs from that projected in the
Commercial Development Plan and

 

--------------------------------------------------------------------------------


 

Benchmarks, Licensee shall explain the reasons for such differences.  In any
annual report, Licensee may propose amendments to the Commercial Development
Plan, acceptance of which by PHS may not be denied or delayed unreasonably. 
Licensee agrees to provide any additional information reasonably required by PHS
to evaluate Licensee’s performance under this Agreement.  Licensee may amend the
Benchmarks at any time upon written approval by PHS.  PHS shall not unreasonably
withhold approval of any request of Licensee to extend the time periods of this
schedule if the request is supported by a reasonable showing by Licensee of
diligence in its performance under the Commercial Development Plan and toward
bringing the Licensed Products or New Products to the point of Practical
Application.

 

9.3                               Licensee shall report to PHS the dates for
achieving Benchmarks specified in Appendix D and the First Commercial Sale in
each country in the Licensed Territory within thirty (30) days of such
occurrences.

 

9.4                               Licensee shall submit to PHS, within sixty
(60) days after each calendar half-year ending June 30 and December 31, a
royalty report, as described in the example in Appendix F, setting forth for the
preceding half-year period the amount of the Licensed Products or New Products
sold or Licensed Processes practiced by or on behalf of Licensee in each country
within the Licensed Territory, the Net Sales, and the amount of royalty
accordingly due.  With each royalty report, Licensee shall submit payment of
earned royalties due.  If no earned royalties are due to PHS for any reporting
period, the written report shall so state.  The royalty report shall be
certified as correct by an authorized officer of Licensee and shall include a
detailed listing of all deductions made under Paragraph 2.10 to determine Net
Sales made under Article 6 to determine royalties due.

 

9.5                               Licensee agrees to forward semi-annually to
PHS a copy of reports received by Licensee from its sublicensees during the
preceding half-year period as shall be pertinent to a royalty accounting to PHS
by Licensee for activities under the sublicense.

 

9.6                               Royalties due under Article 6 shall be paid in
U.S. dollars and payment options are listed in Appendix G.  For conversion of
foreign currency to U.S. dollars, the conversion rate shall be the New York
foreign exchange rate quoted in The Wall Street Journal on the day that the
payment is due, and any loss of exchange, value, taxes, or other expenses
incurred in the transfer or conversion to U.S. dollars shall be paid entirely by
Licensee.  The royalty report required by Paragraph 9.4 shall be mailed to PHS
at its address for Agreement Notices indicated on the Signature Page.

 

--------------------------------------------------------------------------------


 

9.7                               Licensee shall be solely responsible for
determining if any tax on royalty income is owed outside the United States and
shall pay this tax and be responsible for all filings with appropriate agencies
of foreign governments.

 

9.8                               Additional royalties may be assessed by PHS on
any payment that is more than ninety (90) days overdue at the rate of one
percent (1%) per month.  This one percent (1%) per month rate may be applied
retroactively from the original due date until the date of receipt by PHS of the
overdue payment and additional royalties.  The payment of any additional
royalties shall not prevent PHS from exercising any other rights it may have as
a consequence of the lateness of any payment.

 

9.9                               All plans and reports required by this
Article 9 and marked “confidential” by Licensee shall, to the extent permitted
by law, be treated by PHS as commercial and financial information obtained from
a person and as privileged and confidential, and any proposed disclosure of
these records by the PHS under the Freedom of Information Act (FOIA), 5 U.S.C.
§552 shall be subject to the predisclosure notification requirements of 45 CFR
§5.65(d).

 

10.                               PERFORMANCE

 

10.1                        Licensee shall use its reasonable commercial efforts
to bring the Licensed Products or New Products and Licensed Processes to
Practical Application.  “Reasonable commercial efforts” for the purposes of this
provision shall include adherence to the Commercial Development Plan in Appendix
E and performance of the Benchmarks in Appendix D.  The efforts of a sublicense
shall be considered the efforts of Licensee.

 

10.2                        Upon the First Commercial Sale, until the expiration
or termination of this Agreement, Licensee shall use its reasonable commercial
efforts to make Licensed Products or New Products and Licensed Processes
reasonably accessible to the United States public.

 

10.3                        Licensee agrees, after its First Commercial Sale, to
make reasonable quantities of Licensed Products or New Products
ormaterialsproduced through the use of Licensed Processesavailable on a
compassionate use basis to patients, either through the patient’s
physician(s) or the medical center treating the patient.

 

10.4                        Licensee agrees, after its First Commercial Sale and
as part of its marketing and product promotion, to develop educational materials
(e.g., brochures, website, etc.) directed to patients and physicians detailing
the Licensed Products or New Products or medical aspects of the prophylactic and
therapeutic uses of the Licensed Products or New Products.

 

10.5                        Licensee agrees to supply, to the Mailing Address
for Agreement Notices indicated on the Signature Page, the Office of Technology
Transfer, NIH with

 

--------------------------------------------------------------------------------


 

inert samples of the Licensed Products or New Products or their packaging for
educational and display purposes only.

 

11.                               INFRINGEMENT AND PATENT ENFORCEMENT

 

11.1                        PHS and Licensee agree to notify each other promptly
of each infringement or possible infringement of the Licensed Patent Rights, as
well as, any facts which may affect the validity, scope, or enforceability of
the Licensed Patent Rights of which either Party becomes aware.

 

11.2                        In the event that a declaratory judgment action
alleging invalidity of any of the Licensed Patent Rights shall be brought
against PHS, PHS agrees to notify Licensee that an action alleging invalidity
has been brought.  PHS does not represent that it shall commence legal action to
defend against a declaratory action alleging invalidity.  Licensee shall take no
action to compel the Government either to initiate or to join in any declaratory
judgment action.  Should the Government be made a party to any suit by motion or
any other action of Licensee, Licensee shall reimburse the Government for any
costs, expenses, or fees, which the Government incurs as a result of the motion
or other action.  Upon Licensee’s payment of all costs incurred by the
Government as a result of Licensee’s joinder motion or other action, these
actions by Licensee shall not be considered a default in the performance of any
material obligation under this Agreement.

 

12.                               NEGATION OF WARRANTIES AND INDEMNIFICATION

 

12.1                        PHS offers no warranties other than those specified
in Article 1.

 

12.2                        PHS does not warrant the validity of the Licensed
Patent Rights and makes no representations whatsoever with regard to the scope
of the Licensed Patent Rights, or that the Licensed Patent Rights and Supplied
Materials may be exploited without infringing other patents or other
intellectual property rights of third parties.

 

12.3                        PHS MAKES NO WARRANTIES, EXPRESSED OR IMPLIED, OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER
DEFINED BY THE CLAIMS OF THE LICENSED PATENT RIGHTS OR TANGIBLE MATERIALS
RELATED THERETO, INCLUDING BUT NOT LIMITED TO SUPPLIED MATERIALS.

 

12.4                        PHS does not represent that it shall commence legal
actions against third parties infringing the Licensed Patent Rights or Supplied
Materials.

 

12.5                        Licensee shall indemnify and hold PHS, its
employees, students, fellows, agents, and consultants harmless from and against
all liability, demands, damages,

 

--------------------------------------------------------------------------------


 

expenses, and losses, including but not limited to death, personal injury,
illness, or property damage in connection with or arising out of:

 

(a)                                 the use by or on behalf of Licensee, its
sublicensees, its directors, employees, or third parties of any Licensed Patent
Rights or Supplied Materials; or

 

(b)                                 the design, manufacture, distribution, or
use of any Licensed Products, Licensed Processes or New Products by Licensee, or
other products or processes developed in connection with or arising out of the
Licensed Patent Rights.  Licensee agrees to maintain a liability insurance
program consistent with sound business practice.

 

12.6                        Licensee agrees to maintain a liability insurance
program consistent with sound business practice.

 

13.                               TERM, TERMINATION, AND MODIFICATION OF RIGHTS

 

13.1                        This Agreement is effective when signed by all
parties, unless the provisions of Paragraph 14.15 are not fulfilled, and shall
extend to the expiration of the last to expire of the Licensed Patent Rights
unless sooner terminated as provided in this Article 13.

 

13.2                        In the event that Licensee is in default in the
performance of any material obligations under this Agreement, including but not
limited to the obligations listed in Paragraph 13.05, and if the default has not
been remedied within ninety (90) days after the date of notice in writing of the
default, PHS may terminate this Agreement by written notice and pursue
outstanding royalties owed through procedures provided by the Federal Debt
Collection Act.

 

13.3                        In the event that Licensee becomes insolvent, files
a petition in bankruptcy, has such a petition filed against it, determines to
file a petition in bankruptcy, or receives notice of a third party’s intention
to file an involuntary petition in bankruptcy, Licensee shall immediately notify
PHS in writing.  Furthermore, PHS shall have the right to terminate this
Agreement immediately upon Licensee’s receipt of written notice.

 

13.4                        Licensee shall have a unilateral right to terminate
this Agreement in any country or territory by giving PHS sixty (60) days written
notice to that effect.

 

13.5                        PHS shall specifically have the right to terminate
or modify, at its option, this Agreement, if PHS determines that the Licensee:

 

(a)                                 is not executing the Commercial Development
Plan submitted with its request for a license and the Licensee cannot otherwise
demonstrate to PHS’ satisfaction that the Licensee has taken, or can be expected
to take

 

--------------------------------------------------------------------------------


 

within a reasonable time, effective steps to achieve Practical Application of
the Licensed Products or New Products;

 

(b)                                 has not achieved the Benchmarks as may be
modified under Paragraph 9.2;

 

(c)                                  has willfully made a false statement of, or
willfully omitted, a material fact in the license application or in any report
required by this Agreement;

 

(d)                                 has committed a material breach of a
covenant or agreement contained in this Agreement;

 

(e)                                  is not keeping Licensed Products or New
Products reasonably available to the public after commercial use commences;

 

(f)                                   cannot reasonably satisfy unmet health and
safety needs; or

 

(g)                                  cannot reasonably justify a failure to
comply with the domestic production requirement of Paragraph 5.2, unless waived.

 

13.6                        In making the determination referenced in Paragraph
13.5, PHS shall take into account the normal course of such commercial
development programs conducted with sound and reasonable business practices and
judgment and the annual reports submitted by Licensee under Paragraph 9.2. 
Prior to invoking termination or modification of this Agreement under Paragraph
13.5, PHS shall give written notice to Licensee providing Licensee specific
notice of, and a ninety (90) day opportunity to respond to, PHS’ concerns as to
the items referenced in 13.5(a)-13.5(g).  If Licensee fails to alleviate PHS’
concerns as to the items referenced in 13.5(a)-13.5(g) or fails to initiate
corrective action to PHS’ satisfaction, PHS may terminate this Agreement.

 

13.7                        PHS reserves the right according to 35 U.S.C.
§209(d)(3) to terminate or modify this Agreement if it is determined that the
action is necessary to meet the requirements for public use specified by federal
regulations issued after the date of the license and these requirements are not
reasonably satisfied by Licensee.

 

13.8                        Within thirty (30) days of receipt of written notice
of PHS’ unilateral decision to modify or terminate this Agreement, Licensee may,
consistent with the provisions of 37 CFR §404.11, appeal the decision by written
submission to the designated PHS official.  The decision of the designated PHS
official shall be the final agency decision.  Licensee may thereafter exercise
any and all administrative or judicial remedies that may be available.

 

13.9                        Within ninety (90) days of expiration or termination
of this Agreement under this Article 13, a final report shall be submitted by
Licensee.  Any royalty payments, including those incurred but not yet paid (such
as the full minimum annual royalty), and those related to patent expense, due to
PHS shall become

 

--------------------------------------------------------------------------------


 

immediately due and payable upon termination or expiration.  If terminated under
this Article 13, sublicensees may elect to convert their sublicenses to direct
licenses with PHS pursuant to Paragraph 4.3.  Unless otherwise specifically
provided for under this Agreement, upon termination or expiration of this
Agreement, Licensee shall return all Licensed Products and New Products or other
materials included within the Licensed Patent Rights and under its control to
PHS or provide PHS with written certification of the destruction thereof.

 

14.                               GENERAL PROVISIONS

 

14.1                        Neither party may waive or release any of its rights
or interests in this Agreement except in writing.  The failure of the Government
to assert a right hereunder or to insist upon compliance with any term or
condition of this Agreement shall not constitute a waiver of that right by the
Government or excuse a similar subsequent failure to perform any of these terms
or conditions by Licensee.

 

14.2                        This Agreement constitutes the entire Agreement
between the Parties relating to the subject matter of the Licensed Patent
Rights, Licensed Products, New Products, Supplied Materials and Licensed
Processes, and all prior negotiations, representations, agreements, and
understandings are merged into, extinguished by, and completely expressed by
this Agreement.

 

14.3                        The provisions of this Agreement are severable, and
in the event that any provision of this Agreement shall be determined to be
invalid or unenforceable under any controlling body of law, this determination
shall not in any way affect the validity or enforceability of the remaining
provisions of this Agreement.

 

14.4                        If either party desires a modification to this
Agreement, the parties shall, upon reasonable notice of the proposed
modification by the party desiring the change, confer in good faith to determine
the desirability of the modification.  No modification shall be effective until
a written amendment is signed by the signatories to this Agreement or their
designees.

 

14.5                        The construction, validity, performance, and effect
of this Agreement shall be governed by Federal law as applied by the Federal
courts in the District of Columbia.

 

14.6                        All Agreement notices required or permitted by this
Agreement shall be given by prepaid, first class, registered or certified mail
or by an express/overnight delivery service provided by a commercial carrier,
properly addressed to the other party at the address designated on the Signature
Page, or to any other address as may be designated in writing by such other
party.  Agreement notices shall be considered timely if such notices are
received on or before the established deadline date or sent on or before the
deadline date as verifiable by U.S. Postal Service postmark or dated receipt
from a commercial carrier.  Parties should

 

--------------------------------------------------------------------------------


 

request a legibly dated U.S. Postal Service postmark or obtain a dated receipt
from a commercial carrier or the U.S. Postal Service.  Private metered postmarks
shall not be acceptable as proof of timely mailing.

 

14.7                        This Agreement shall not be assigned by Licensee
except:

 

(a)                                 with the prior written consent of PHS, this
consent shall not to be withheld unreasonably; or

 

(b)                                 as part of a sale or transfer of
substantially the entire business of Licensee relating to operations which
concern this Agreement; and

 

(c)                                  Licensee shall notify PHS within ten
(10) days of any assignment of this Agreement by Licensee, and Licensee shall
pay PHS, as an additional royalty, one (1) percent of the fair market value of
any consideration received for any assignment of this Agreement within thirty
(30) days of the assignment.

 

14.8                        Licensee agrees in its use of any Supplied Materials
to comply with all applicable statutes, regulations, and guidelines, including
PHS and HHS regulations and guidelines.  Licensee agrees not to use the Supplied
Materials for research involving human subjects or clinical trials in the United
States without complying with 21 CFR Part 50 and 45 CFR Part 46.  Licensee
agrees not to use the Supplied Materials for research involving human subjects
or clinical trials outside of the United States without notifying PHS, in
writing, of the research or trials and complying with the applicable regulations
of the appropriate national control authorities.  Written notification to PHS of
research involving human subjects or clinical trials outside of the United
States shall be given no later than sixty (60) days prior to commencement of the
research or trials.

 

14.9                        Licensee acknowledges that it is subject to and
agrees to abide by the United States laws and regulations (including the Export
Administration Act of 1979 and Arms Export Control Act) controlling the export
of technical data, computer software, laboratory prototypes, biological
materials, Supplied Materials and other commodities.  The transfer of these
items may require a license from the appropriate agency of the Government or
written assurances by Licensee that it shall not export these items to certain
foreign countries without prior approval of the agency.  PHS neither represents
that a license is or is not required or that, if required, it shall be issued.

 

14.10                 Licensee agrees to mark the Licensed Products or New
Products or their packaging sold in the United States with all applicable U.S.
patent numbers and similarly to indicate “Patent Pending” status.  All Licensed
Products or New

 

--------------------------------------------------------------------------------


 

Products manufactured in, shipped to, or sold in other countries shall be marked
in a manner to preserve PHS patent rights in those countries.

 

14.11                 By entering into this Agreement, PHS does not directly or
indirectly endorse any product or service provided, or to be provided, by
Licensee whether directly or indirectly related to this Agreement.  Licensee
shall not state or imply that this Agreement is an endorsement by the
Government, PHS, any other Government organizational unit, or any Government
employee.  Additionally, Licensee shall not use the names of NIH, PHS, FDA or
HHS or the Government or their employees in any advertising, promotional, or
sales literature without the prior written approval of PHS.

 

14.12                 The Parties agree to attempt to settle amicably any
controversy or claim arising under this Agreement or a breach of this Agreement,
except for appeals of modifications or termination decisions provided for in
Article 13.  Licensee agrees first to appeal any unsettled claims or
controversies to the designated PHS official, or designee, whose decision shall
be considered the final agency decision.  Thereafter, Licensee may exercise any
administrative or judicial remedies that may be available.

 

14.13                 Nothing relating to the grant of a license, nor the grant
itself, shall be construed to confer upon any person any immunity from or
defenses under the antitrust laws or from a charge of patent misuse, and the
acquisition and use of rights pursuant to 37 CFR Part 404 shall not be immunized
from the operation of state or Federal law by reason of the source of the grant.

 

14.14                 Paragraphs 8.1, 9.7-9.9, 12.1-12.5, 13.8, 13.9, 14.12 and
14.14 of this Agreement shall survive termination of this Agreement.

 

14.15                 The terms and conditions of this Agreement shall, at PHS’
sole option, be considered by PHS to be withdrawn from Licensee’s consideration
and the terms and conditions of this Agreement, and the Agreement itself to be
null and void, unless this Agreement is executed by the Licensee and a fully
executed original is received by PHS within sixty (60) days from the date of PHS
signature found at the Signature Page.

 

SIGNATURES BEGIN ON NEXT PAGE

 

--------------------------------------------------------------------------------


 

PHS PATENT LICENSE AGREEMENT — NONEXCLUSIVE

 

SIGNATURE PAGE

 

For PHS:

 

 

 

 

 

/s/ Steven M. Ferguson

 

4/25/07

Steven M. Ferguson

 

Date

Director, Division of Technology Development and Transfer

 

 

Office of Technology Transfer

 

 

National Institutes of Health

 

 

 

Mailing Address for Agreement notices:

 

Chief, Monitoring & Enforcement Branch
Office of Technology Transfer
National Institutes of Health
6011 Executive Boulevard, Suite 325
Rockville, Maryland 20852-3804 U.S.A.

 

For Licensee (Upon, information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate.):

 

by:

 

 

 

 

 

/s/ Ronald H.W. Lorijn

 

5/2/07

Signature of Authorized Official

 

Date

 

 

 

Ronald H.W. Lorijn

 

 

Printed Name

 

 

 

 

 

C.E.O.

 

 

Title

 

 

 

I.                                        Official and Mailing Address for
Agreement notices:

Sander van Deventer, M.D.

Chief Scientific Officer

Amsterdam Molecular Therapeutics

Meibergdreef 61

P.O. Box 22506

1100DA Amsterdam, Netherlands

 

--------------------------------------------------------------------------------


 

II.                                   Official and Mailing Address for Financial
notices (Licensee’s contact person for royalty payments)

 

Sander van Deventer, M.D.

Name

 

Chief Scientific Officer

Title

 

Mailing Address:

 

Amsterdam Molecular Therapeutics

Meibergdreef 61

P.O. Box 22506

1100DA Amsterdam, Netherlands

 

Email Address:                                       s.vandeventer@amtbv.com

Phone:                                                                                  
+31-20-5669272

Fax:                                                                                               
+31-20-5669272

 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) and/or
imprisonment).

 

--------------------------------------------------------------------------------


 

APPENDIX A - PATENT(S) OR PATENT APPLICATION(S)

 

Patent(s) or Patent Application(s):

 

I.                                        U.S. Patent Application(s) or
Patent(s):

 

(a)  U.S. Patent Application Serial No. 09/986,618, filed November 9, 2001, now
abandoned, entitled “Production of Adeno-Associated Virus in Insect Cells” [HHS
Ref. No. E-325-2001/0-US-01];

(b)  U.S. Patent No. 6,723,551, issued April 20, 2004, entitled “Production of
Adeno-Associated Virus in Insect Cells” [HHS Ref. No. E-325-2001/1-US-01]; and

(c)  U.S. Patent Application Serial No. 10/415,834, filed May 2, 2003, entitled
“Production of Adeno-Associated Virus in Insect Cells” [HHS Ref.
No. E-325-2001/2-US-02].

 

II.                                   PCT or Foreign Patent Application(s) or
Patent(s):

 

(a)  PCT Patent Application Serial No. PCT/US02/35829, filed November 8, 2002,
now abandoned, entitled “Production of Adeno-Associated Virus in Insect Cells”
[HHS Ref. No. E-325-2001/2-PCT-01];

(b)  Canadian Patent Application Serial No. 2,467,959, filed May 6, 2004,
entitled “Production of Adeno-Associated Virus in Insect Cells” [HHS Ref.
No. E-325-2001/2-CA-03];

(c)  European Patent Application Serial No. 02795604.4, filed June 8, 2004,
entitled “Production of Adeno-Associated Virus in Insect Cells” [HHS Ref.
No. E-325-2001/2-EP-04]; and

(d)  Australian Patent Application Serial No. 2002360355, filed April 28, 2004,
entitled “Production of Adeno-Associated Virus in Insect Cells” [FIHS Ref.
No. E-325-2001/2-AU-05].

 

--------------------------------------------------------------------------------


 

APPENDIX B - LICENSED FIELDS OF USE AND TERRITORY

 

I.                                        Licensed Fields of Use:

 

Use of the Licensed Patent Rights for the commercial development of AAV related
products within the scope of the Agreement.

 

II.                                   Licensed Territory:

 

United States, Australia, Canada and Europe.

 

--------------------------------------------------------------------------------


 

APPENDIX C - ROYALTIES

 

Royalties:

 

I.                                        Licensee agrees to pay to PHS a
nonereditable, nonrefundable license issue royalty in the amount of twelve
thousand U.S. dollars ($12,000) within thirty (30) days from the effective date
of this Agreement.

 

II.                                   Licensee agrees to pay to PHS a
nonrefundable minimum annual royalty in the amount of fifteen thousand U.S.
dollars ($15,000) as follows:

 

(a)                                 The first minimum annual royalty is due
within thirty (30) days of the effective date of this Agreement and may be
prorated according to the fraction of the calendar year remaining between the
effective date of this Agreement and the next subsequent January 1; and

 

(b)                                 Subsequent minimum annual royalty payments
are due and payable on January 1 of each calendar year and may be credited
against any earned royalties due for sales made in that year.

 

III.                              Licensee agrees to pay PHS earned royalties of
one percent (1%) on Net Sales by or on behalf of Licensee for Licensed Products.

 

IV.                               Licensee agrees to pay PHS earned royalties of
one quarter of one percent (.25%) on Net Sales by or on behalf of Licensee for
New Products.

 

V.                                    Licensee agrees to pay PHS Benchmark
royalties within thirty (30) days of achieving each Benchmark:

 

(a)                                 Thirty thousand U.S. dollars ($30,000) —
Initiation of each Phase I clinical trial or foreign equivalent.

 

(b)                                 Seventy-five thousand U.S. dollars ($75,000)
— Initiation of each Phase II clinical trial or foreign equivalent.

 

(c)                                  One hundred and fifty thousand U.S. dollars
($150,000) — Initiation of each Phase III clinical trial or foreign equivalent.

 

(d)                                 Initiation of first Marketing Approval or
foreign equivalent in the following jurisdictions/countries:

 

(i)                                           Three hundred thousand U.S.
dollars ($300.000) in Europe.

 

(ii)                                        Three hundred thousand U.S. dollars
($300,000) in the United States.

 

(iii)                                     Seventy-five thousand U.S. dollars
($75,000) in Australia.

 

(iv)                                    Seventy-five thousand U.S. dollars
($75,000) in Canada.

 

--------------------------------------------------------------------------------


 

IV.                               Licensee agrees to pay PHS additional
sublicensing royalties as follows:

 

Ten percent (10%) of the fair market value of any consideration received for
granting each sublicense.

 

--------------------------------------------------------------------------------


 

APPENDIX D - BENCHMARKS AND PERFORMANCE

 

Licensee agrees to the following Benchmarks for its performance under this
Agreement and, within thirty (30) days of achieving a Benchmark, shall notify
PHS that the Benchmark has been achieved.

 

I.                                        Initiation of Preclinical Development
phase or foreign equivalent — 4th quarter 2006.

 

II.                                   Initiation of first Phase I clinical trial
or foreign equivalent — 3rd quarter 2007.

 

III.                              Initiation of first Phase II clinical trial or
foreign equivalent — 3rd quarter 2007.

 

IV.                               Initiation of first Phase III clinical trial
or foreign equivalent — 4th quarter 2007.

 

V.                                    Submission to Regulatory Authority of
first Marketing Approval or foreign equivalent — 2nd quarter 2008.

 

--------------------------------------------------------------------------------


 

APPENDIX E - COMMERCIAL DEVELOPMENT PLAN

 

Introduction

 

In 2004 the European Regulatory Authority (“EMEA”), assigned the ‘orphan drug’
status to Licensee’s lead product AMT-010.  AMT-010 (Adeno-Associated Viral
Vector Expressing Human Lipoprotein LipaseS447X), a gene therapy product to
treat Lipoprotein Lipase Deficiency Type I and V deficiency, has entered its
phase I/II clinical stage.  This program is focused on treating the rare, but
serious and disabling inherited disease called LPL type 1 deficiency for which
no adequate treatment exists today.

 

Due to a substantial change in the manufacturing process (from DKFZ to Baculo),
Licensee does not intend to market AMT-010 but instead the newly produced
product AMT-011.

 

For that reason, Licensee has started preclinical development in 2006, and will
initiate a phase II clinical study with AMT-011 in Canada in Q3 2007, as well as
a phase II clinical study for type V hyperlipoproteinemia in Q4 2007.  Licensee
expects to file the registration dossier for type I hyperlipoproteinemia with
the EMEA by Q1 2008.

 

Early 2007, Licensee will begin discussions with the FDA to prepare the filing
of the AMT-011 dossier for registration in the U.S.A.  Depending on the feedback
from the U.S. authorities, Licensee plans to file its registration dossier with
the FDA in 2008.

 

Technology

 

Licensee is building gene therapies using adeno-associated viral (AAV)-based
vectors.  These vectors do not integrate into the host genome and result in
long-lasting expression of therapeutic genes.  AAV vectors can be specifically
targeted to various organs (i.e. muscle, brain, liver, retina) and even to
specific cells within a target organ.  Improvements in local expression are also
achieved by using potent organ specific promoters.  Licensee has extensively
optimized expression of therapeutic genes in various organs by selection of AAV
serotype-promoter combinations and by selection of high expressing transgenes. 
In relevant preclinical models, this has resulted in lifelong (2 years for mouse
and rat) expression of transgenes at therapeutic levels (often 100% of the
normal expression) and a complete cure of the disease.  Because of this
extensive knowledge base, and the availability of all relevant currently
available AAV serotypes, Licensee believes it is in the position to rapidly
develop genetic therapies for a wide range of diseases caused by single gene
defects.

 

The Disease: Lipoprotein Lipase Deficiency

 

Genetic lipoprotein lipase (LPL) deficiency results in profound
hypertriglyceridemia, which is associated with intense chronic abdominal pain,
hepatosplenomegaly, eruptive xanthomas, lipemia retinalis, dyspnea, mono- or
polyparesthesias, and memory loss.  Prolonged elevations in plasma triglycerides
(TG) also induce recurrent episodes of often lethal pancreatitis, chronic
pancreatic insufficiency, and diabetes mellitus.  Currently, no effective
treatment for this disease exists.  Patients must follow a strict low-fat diet. 
However, TG levels often remain above the

 

--------------------------------------------------------------------------------


 

critical threshold.  Genetic LPL deficiency type I is a rare, autosomal
recessive trait.  Prevalence varies between 1 in 1,000,000 in the general
population to 1 in 5,000 in French Quebec (a ‘founder effect’).

 

LPL gene therapy will also be investigated to treat type V hyperlipoproteinemia
(prevalence of 1.8 in 10,000).  LPL gene therapy may improve the quality of life
and reduce the risk of morbidity and mortality for a significant number of
patients that suffer from this particular lipid disorder.

 

Currently, no treatment for hyperlipoproteinemia is available, and patients
suffer from repeated bouts of pancreatitis.  LPL enzyme replacement therapy is
not feasible in view of the very short half-life of the enzyme.  The only advice
a physician can give these patients is to keep a strict fat-free diet, which is
extremely difficult to maintain.  Further, even with such a diet, the serum
triglyceride levels remain far above the critical level of 10 µmol/L.

 

Business Strategy

 

Licensee’s core strategy will be to position the new medicine as an orphan
drug.  This strategy has several important benefits.  The Regulatory Authorities
in many countries including the EU (EMEA) and the U.S.A. (FDA) have recognized
the significance of the development of orphan drugs.  Thanks to the regulatory
laws and regulations the ‘time-to-market’, IP and marketing rights protection
are very favorable for such products.

 

Marketing exclusivity for orphan drugs after marketing authorization are:

 

·                  EU: 10 years

·                  USA: 7 years

 

This means that during that period no other sponsor can obtain marketing
authorization for a similar product in the designated indication.  Licensee
received the orphan drug status for the LPL gene therapy from the EMEA last
year.  Due to these circumstances and the fact that the major pharmaceutical
companies have little or no interest in developing products for these niche
markets, the opportunities for companies such as Licensee are significant.

 

In the specific case for the LPL product, there is yet another element that will
ensure a quick uptake and fast penetration in the target market.  Specifically,
there is no treatment today nor in the foreseeable future for patients suffering
from LPL Type 1 and V deficiency.  In other words, no major competing treatments
are available to these patients.

 

In conclusion, no cure or symptomatic treatment, which would alleviate the
disease’s symptoms and its complications exist today.  The LPL project is unique
because it exploits for the first time the possibility to treat patients
suffering from LPL deficiency type I and V.

 

Marketing and Sales

 

Market Overview AMT-011

 

Lipoprotein lipase deficiency Type I

 

Hypertriglyceridemia Type V

 

--------------------------------------------------------------------------------


 

·             Orphan indication

 

·             Larger indication

·             3,000-4,000 patients world-wide; very well organized and active
patients groups

 

·             30% of the hypertriglyceridemia patients have underlying LPL
deficiency

·             Estimated global sales $ 200 M

 

·             Estimated global sales >$500 M

·             No competition

 

·             Competition: small molecule approaches

 

Licensee’s business strategy focuses on market entry for its orphan indications
through its own dedicated marketing and sales force in Europe and North
America.  In the Western world, many patients suffering from serious orphan
diseases have formed patient groups.  Also their treating physicians, in many
instances, are well connected.  After marketing approval has been obtained, this
situation allows for a very concentrated educational effort to inform patients
and physicians about the important benefits of gene therapy.  In order to
ethically justify and successfully penetrate such markets, Licensee will ensure
to build-up a highly educated medical service team to assist physicians in the
selection of those patients who will benefit from the treatment.  Such a team
can be relatively small, which allows management to monitor and guide it
closely.

 

--------------------------------------------------------------------------------


 

APPENDIX F - EXAMPLE ROYALTY REPORT

 

Required royalty report information includes:

 

·                  OTT license reference number (L-XXX-200X/0)

·                  Reporting period

·                  Catalog number and units sold of each Licensed Product
(domestic and foreign)

·                  Gross Sales per catalog number per country

·                  Total Gross Sales

·                  Itemized deductions from Gross Sales

·                  Total Net Sales

·                  Earned Royalty Rate and associated calculations

·                  Gross Earned Royalty

·                  Adjustments for Minimum Annual Royalty (MAR) and other
creditable payments made

·                  Net Earned Royalty due

 

Example

 

Catalog Number

 

Product
Name

 

Country

 

Units Sold

 

Gross Sales
(US$)

 

1

 

A

 

US

 

250

 

62,500

 

1

 

A

 

UK

 

32

 

16,500

 

1

 

A

 

France

 

25

 

15,625

 

2

 

B

 

US

 

0

 

0

 

3

 

C

 

US

 

57

 

57,125

 

4

 

D

 

US

 

12

 

1,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Gross Sales

 

153,250

 

 

 

 

 

 

 

Less Deductions:

 

 

 

 

 

 

 

 

 

Freight

 

3,000

 

 

 

 

 

 

 

Returns

 

7,000

 

 

 

 

 

 

 

Total Net Sales

 

143,250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Royalty Rate

 

8

%

 

 

 

 

 

 

Royalty Due

 

11,460

 

 

 

 

 

 

 

Less Creditable Payments

 

10,000

 

 

 

 

 

 

 

Net Royalty Due

 

1,460

 

 

--------------------------------------------------------------------------------


 

APPENDIX G - ROYALTY PAYMENT OPTIONS

 

NIH/PHS License Agreements

 

*In order to process payment via Electronic Funds Transfer sender MUST supply
the following information:

 

Procedure for Transfer of Electronic Funds to NIH for Royalty Payments

 

Bank Name:  Federal Reserve Bank

 

ABA# 021030004
TREAS NYC
BNF=/AC-75080031
OBI=Licensee Name and OTT Reference Number
Dollar Amount Wired=$$

 

NOTE: Only U.S. banks can wire directly to the Federal Reserve Bank.  Foreign
banks cannot wire directly to the Federal Reserve Bank, but must go through an
intermediary U.S. bank.  Foreign banks may send the wire transfer to the U.S.
bank of their choice, who, in turn forwards the wire transfer to the Federal
Reserve Bank.

 

Mailing Address for Royalty Payments:

 

National Institutes of Health
P.O. Box 360120
Pittsburgh, PA 15251-6120 USA

 

Overnight Mail for Royalty Payments only

 

National Institutes of Health
360120
Mellon Client Service Center
Room 670
500 Ross Street
Pittsburgh, PA 15262-0001

 

(412) 234-4381 (Customer Service)

 

Please make checks payable to: NIH/Patent Licensing

 

The OTT Reference Number MUST appear on checks, reports and correspondence

 

--------------------------------------------------------------------------------


 

PUBLIC HEALTH SERVICE

 

FIRST AMENDMENT TO L-107-2007/0

 

This is the first amendment (“First Amendment”) of the agreement by and between
the National Institutes of Health (“NIH”) or the Food and Drug Administration
(“FDA”), hereinafter singly or collectively referred to as agencies of the
United States Public Health Service (“PHS”) within the Department of Health and
Human Services (“HHS”), and Amsterdam Molecular Therapeutics having an effective
date of May 2, 2007 and having NIH Reference Number L-107-2007/0 (“Agreement”). 
This First Amendment, having NIH Reference Number L-107-2007/1, is made between
the PHS through the Office of Technology Transfer, NIH, having an address at
6011 Executive Boulevard, Suite 325, Rockville, Maryland 20852-3804, U.S.A., and
Amsterdam Molecular Therapeutics, having an office at Meibergdreef 61, 1005 BA
Amsterdam, The Netherlands (“Licensee”).  This First Amendment includes, in
addition to the amendments made below, 1) a Signature Page, 2) Appendix D —
Benchmarks and Performance, 3) Appendix E — Commercial Development Plan, 4)
Exhibit A — Request to Collaborate with Institute Pasteur, 5) Exhibit B- PHS
Consent for Institute Pasteur Exemption, and 6) Attachment 1 (Royalty Payment
Information).

 

WHEREAS, Licensee has requested an amendment to revise the Benchmarks for its
lead Licensed Product AMT-011, also known as Glybera™;

 

WHEREAS, Licensee did not conduct a Phase III clinical trial for Glybera™ and
has filed for Marketing Approval for Glybera™ with the European Medicines Agency
on January 11, 2010;

 

WHEREAS, Licensee has requested Benchmark royalty exemption for collaborations
with not-for-profit organizations and academic institutions for pre-clinical and
clinical development to treat ultra-orphan indications;

 

WHEREAS, PHS requested that Licensee amend the Appendix E - Commercial
Development Plan to state its development plans for Licensed Products other than
Glybera™;

 

WHEREAS, PHS requested that Licensee add Benchmarks for Licensed Products other
than Glybera™ to Appendix D - Benchmarks and Performance;

 

WHEREAS, PHS and Licensee desire that the Agreement be amended a first time as
set forth below in order amend Appendix D - Benchmarks and Performance and
Appendix E - Commercial Development Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, PHS and Licensee, intending to be bound, hereby mutually agree to the
following:

 

1)             The following modifications shall be made to the Agreement:

 

a.              The following Paragraphs 2.14, 2.15, 2.16, and 6.8 shall be
added to the Agreement:

 

2.14                        “Orphan Indication” means a disease that affects
less than two hundred thousand (200,000) people in the United States as defined
by the Food and

 

--------------------------------------------------------------------------------


 

Drug Administration or five (5) in ten thousand (10,000) people in the European
Union as defined by the European Medicines Agency.

 

2.15                        “Ultra-Orphan Indication” means a disease that
effects less than one (1) in Fifty Thousand (50,000) people in the United States
or the European Union.

 

2.16                        “Exempt Collaborator” means a not-for-profit
organization or academic institution that has entered a formal collaboration and
/ or supply agreement with Licensee to conduct pre-clinical development and
solely sponsor clinical trials of Licensed Product, excluding Supplied
Materials, to treat an Ultra-Orphan Indication; in which Licensee may acquire
clinical development and data for regulatory approval and sale of a Licensed
Product.

 

6.8                               Unless otherwise exempted in Article 15,
Licensee agrees to pay PHS benchmark royalties as set forth in Appendix C.

 

b.              Paragraph 6.3 shall be deleted from the Agreement and replaced
with the following Paragraph 6.3:

 

6.3                               Unless otherwise exempted in Article 15,
Licensee agrees to pay PHS earned royalties as set forth in Appendix C.

 

c.               Appendix D - Benchmarks and Performance of the Agreement shall
be deleted and replaced with the Appendix D - Benchmarks and Performance
attached to this First Amendment.

 

d.              Appendix E - Commercial Development Plan attached to this First
Amendment shall be added the Agreement.

 

e.               The following Article 15 shall be added to the Agreement:

 

15.                               EXEMPTION FOR ULTRA-ORPHAN INDICATION RESEARCH

 

15.1                        Licensee shall be permitted, upon PHS consent, (not
to be unreasonably withheld), to manufacture and supply Licensed Product,
excluding Supplied Materials, to an Exempt Collaborator for use solely in
pre-clinical and clinical development to treat an Ultra-Orphan Indication. 
Prior to commencement of manufacturing of Licensed Product for an Exempt
Collaborator, Licensee shall request permission in writing and must obtain
written consent from PHS.  Additional documentation to establish an Exempt
Collaborator may be required by PHS.

 

For avoidance of doubt, Licensee shall retain Supplied Materials and shall not
release Supplied Materials to an Exempt Collaborator.

 

15.2                        Upon receipt of written consent from PHS for
manufacturing of a Licensed Product for an Exempt Collaborator, Licensee shall
not be

 

--------------------------------------------------------------------------------


 

obligated to pay Benchmark royalties which would have been payable under
Appendix C, Section V for Benchmarks triggered by clinical trials solely
sponsored by the Exempt Collaborator until such time as Licensee exercises its
option to acquire the clinical development from the Exempt Collaborator.

 

15.3                        Upon acquisition of the clinical development from an
Exempt Collaborator, Licensee shall pay PHS royalties which become payable from
that point onwards in accordance with Appendix C, Section V.  Licensee must
inform PHS in writing within thirty (30) days of Licensee’s decision to acquire
or not acquire clinical development from the Exempt Collaborator.

 

For avoidance of doubt, PHS shall consider Licensee’s sponsorship or
co-sponsorship of a clinical trial or regulatory submission for a Licensed
Product to treat an Ultra-Orphan Indication as an acquisition of clinical
development from an Exempt Collaborator.

 

15.4                        Earned royalty payments on Net Sales specified in
Appendix C, Section III shall not be applicable to Licensed Product manufactured
for research and clinical trials conducted by an Exempt Collaborator approved by
PHS per Paragraph 15.1.

 

In lieu of earned royalty payments, Licensee shall pay PHS a royalty payment of
ten thousand dollars ($10,000) for each collaboration with an Exempt
Collaborator approved by PHS.  Such royalty shall be due within thirty (30) days
of the date of PHS written consent per Paragraph 15.1.

 

In case several PHS licenses apply to the same Licensed Product, only a single
payment of $10,000 shall be payable per collaboration.

 

2)             Within sixty (60) days of the execution of this First Amendment,
Licensee shall pay PHS an amendment issue royalty in the sum of One Thousand US
Dollars ($1,000.00), to be sent to the address specified in Attachment 1.

 

3)             In the event any provision(s) of the Agreement is/are
inconsistent with Attachment 1, such provision(s) is/are hereby amended to the
extent required to avoid such inconsistency and to give effect to the payment
information in such Attachment 1.

 

4)             All terms and conditions of the Agreement not herein amended
remain binding and in effect.

 

5)             The terms and conditions of this Amendment shall, at PHS’ sole
option, be considered by PHS to be withdrawn from Licensee’s consideration and
the terms and conditions of this Amendment, and the Amendment itself to be null
and void, unless this Amendment is executed by the Licensee and a fully executed
original is received by PHS within sixty (60) days from the date of PHS
signature found at the Signature Page.

 

--------------------------------------------------------------------------------


 

6)             This First Amendment is effective on December 31, 2009 upon
execution by all parties.

 

SIGNATURES BEGIN ON NEXT PAGE

 

--------------------------------------------------------------------------------


 

The Netherlands

 

Email Address: p.morgan@amtbiopharma.com

 

 

Phone:

+31(0)20 566 7509

 

 

Fax:

+31(0)20 566 9272

 

 

II.    Official and Mailing Address for Financial notices (Licensee’s contact
person for royalty payments):

 

 

Piers Morgan

Name

 

Chief Financial Officer

Title

 

Mailing Address:

 

Meibergdreef 61

 

1105 BA Amsterdam

 

The Netherlands

 

 

Email Address: p.morgan@amtbiopharma.com

 

 

Phone:

+31(0)20 566 7509

 

 

Fax:

+31(0)20 566 9272

 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

 

--------------------------------------------------------------------------------


 

APPENDIX D - BENCHMARKS AND PERFORMANCE

 

Licensee agrees to the following Benchmarks for its performance under this
Agreement and, within thirty (30) days of achieving a Benchmark, shall notify
PHS that the Benchmark has been achieved.

 

Benchmarks for Lead Licensed Product (AMT-011 also known as Glybera™)

 

I.                                        Initiation of Preclinical Development
phase or foreign equivalent - 4th quarter 2006.

 

II.                                   Initiation of first Phase I clinical trial
or foreign equivalent - 3rd quarter 2007.

 

III.                              Initiation of first Phase II clinical trial or
foreign equivalent - 3rd quarter 2007.

 

IV.                               Submission to Regulatory Authority of first
Marketing Approval or foreign equivalent - lstl quarter 2010.

 

Benchmarks for other Orphan Indication Licensed Products (AMT-021 or equivalent)

 

I.                                        Initiation of Preclinical Development
phase or foreign equivalent - Q4 2010

 

II.                                   Initiation of first Phase I clinical trial
or foreign equivalent - Q3 2012

 

III.                              Initiation of first Phase II clinical trial or
foreign equivalent - Q3 2014

 

IV.                               Submission to Regulatory Authority of first
Marketing Approval or foreign equivalent - Q3 2015

 

Benchmarks for Licensed Products (AMT-090 or equivalent)

 

I.                                        Initiation of Preclinical Development
phase or foreign equivalent - Q3 2011

 

II.                                   Initiation of first Phase I clinical trial
or foreign equivalent - Q3 2012

 

III.                              Initiation of first Phase II clinical trial or
foreign equivalent - Q3 2014

 

IV.                               Initiation of first Phase III clinical trial
or foreign equivalent- Q3 2017

 

V.                                    Submission to Regulatory Authority of
first Marketing Approval or foreign equivalent - Q3 2020

 

--------------------------------------------------------------------------------


 

APPENDIX E - COMMERCIAL DEVELOPMENT PLAN

 

AMT-021 for Acute Intermittent Porphyria

 

Acute intermittent porphyria (AlP) is an autosomal dominant inherited condition
caused by mutations in the porphobilinogen deaminase (PBGD) gene.  The PBGD gene
is located on chromosome 11 q24.1 -24.2 and spread over fifteen exons.  The
protein encoded by this gene is a rate-limiting enzyme, the PBGD enzyme, in the
haem synthetic pathway.

 

More than 225 mutations of the PBGD gene have been described, all of them
associated with loss of catalytic function.  The disease shows incomplete
penetrance and only 20-50% of persons with one or more of the described
mutations exhibit clinical symptoms of the disease.  The genetic disorder
results in a 50% reduction of PBGD enzymatic activity.  This reduction of
hepatic PBGD activity leads to an accumulation of toxic metabolites resulting
from the blockade within the haem synthesis pathway.  Concentrations of haem
precursors porphobilinogen (PGB) and delta-aminolevulinic acid (ALA) increase in
blood and urine.  Lack of haem and/or accumulation of these metabolites are
responsible for the acute attacks characteristic of this disease (Kauppinen et
al 2005; Herrick and McColl 2005).  Currently, there is no treatment available
for the disease.

 

Over the last couple of years we have explored AMT-021 (replication defective
recombinant adeno-associated viral vector, AAV, containing the porphobilinogen
deaminase gene) for therapeutic intervention in AlP.  AMT-021 is an AAV with
pseudotype 5 capsid, which expresses the human PBGD gene under the
transcriptional control of a liver specific promoter.  The therapeutic
expression cassette consists of the human PBGD cDNA (codon optimised for human
expression) inserted downstream of the liver specific promoter EalbAAT and
upstream of a human PBGD polyadenylation sequence.

 

AMT-021 acts by delivering the PBGD expression cassette directly into
hepatocytes.  The increase of PBGD enzymatic activity in the liver of AlP
patients will provide sufficient enzyme to prevent the accumulation of toxic
metabolites and thus, prevent porphyric attacks.

 

The aim of the project is to bring AAV5-PBDG therapy to patients.  AMT has
already secured orphan designation for AAV5-PBDG treatment for AlP in Europe. 
The table below describes the outline development plans, starting from a
research batch production, and moving through to primate proof-of-concept, tox
batch, pre-observational study, product development, GMP production, Phase I/II
clinical trial, Phase lI/IIl clinical trial, all the way to regulatory filing. 
Please note that the timelines are preliminary only, and that it is the nature
of scientific and clinical development that planned timelines may change.

 

Preliminary Project Plan (Acute Intermittent Porphyria):

 

Task

 

Timelines

Research batch

 

2010

PoC in non-human primate

 

2010

Tox batch

 

2010

Toxicology (12 months)

 

2011

Pre-observation study

 

2011-2012

 

--------------------------------------------------------------------------------


 

Clinical batch

 

2011

Interventional Phase I/II clinical trial

 

2012

2nd Observational study & Phase II/III clinical trial

 

2014

File with EMA

 

2015

Market Launch

 

2017

 

Project Plan Details:

 

The aim of this project is to develop a gene therapy product for the treatment
of AlP, and to deliver a data package that is suitable for the submission and
approval by the European and North American regulatory authorities.

 

Vector development and manufacturing

 

To develop a gene therapy for PBGD deficient patients, AAV5-PBDG product was
designed to expresses the human PBGD gene under the control of a liver specific
promoter.  AAV5-PBDG was produced in insect cells using the recombinant
baculovirus method; sufficient amount of material was produced for efficacy
studies in mice.  Methods to determine the quantity and purity of the rAAV
batches were developed.  A purification process including chromatography and
filtration steps was developed, further optimization and characterization of the
scale-up procedure will be performed before a final batch for toxicology, for
proof of principle and for clinical trials can be produced.

 

PoC in pre-clinical models

 

Because total deficiency of PBGD is lethal in mice, a compound heterozygous
mouse (PBGD+/- referred to as AlP mice) with ~35% of normal hepatic PBGD
activity, has been developed as an established model to study AlP.  This murine
model of AlP exhibits, after disease induction with phenobarbital (Pb), the
typical biochemical characteristics of human AlP, notably, decreased hepatic
PBGD activity, massively increased urinary excretion of haem precursors (ALA and
PBG) and decreased motor function.

 

AlP mice were used to test the AAV5-PBDG product.  The therapeutic effect was
evaluated three month after a single intravenous administration of AAV5-PBDG. 
Efficacy of the therapy was demonstrated as the treatment was able to prevent
disease induction with Pb. ALA and PBG levels in treated animals was reduced,
and motor disturbance induced by Pb treatment, as measured in the Rotarod test,
was almost completely abolished.  In addition, PBGD enzymatic activity increased
in the AAV5-PBDG treated group 10 times over that of the control group.

 

This initial PoC will be repeated with the final version of the therapeutic
vector following the completion of the vector development and manufacturing
optimisation.  The final PoC will include the following:

 

·                  PoC in rodent disease model

·                  PoC in non-human primates, based on agreed protocol

 

--------------------------------------------------------------------------------


 

GLP Toxicology

 

The aim of this section is to deliver toxicology study report suitable for the
submission the regulatory authority.  The work will entail the following:

 

·                  Scientific advice from a regulatory body (AEMPS and/or EMA)
for safety and toxicology package

·                  GLP toxicology study in rodents rats or mice, including any
required biodistribution studies

·                  Supportive data for toxicology study in non-human primates

·                  GLP germline transmission study

 

Toxicology study design will take into account:

 

·                  Identification of potential target organs of biological
activity and of potential target organs of toxicity

·                  Eventual concomitant medication (e.g. immunosuppressants,
standard co-medication)

·                  Environmental risk/shedding

·                  Analysis of appropriateness of surrogate markers of
efficacy/safety

·                  Any other relevant issues as may be identified

 

Clinical observational, pre-intervention study/studies


Before entering the interventional clinical study, an observation clinical study
will be conducted to provide baseline information on the course of the disease
by recording episodes AlP, abdominal pain, hospitalizations, extent of any
possible known or unknown to be related to AlP symptomatology, incidence of
(adverse) clinical events per year, etc. Sufficient data will be collected to
provide a clinical picture to obtain a baseline data and to determine how
efficacy will be shown during the interventional clinical trial.

 

Phase I/II


The clinical phase I/II should include an estimated minimum 6 patients that are
administered the gene therapy drug, and are followed up and clinically assessed
for at least 6 months following drug administration.  The primary aim of the
clinical study will be safety and efficacy of the AAV5-PBDG product.  The
clinical trial will include all biochemical, imaging, clinical and functional
assays to assess the disease state and change therein over time, the phenotypic
disease variation, as well as the overall clinical and psychosocial or other
health status or change therein over time of the individual trial subjects, both
before, during and following drug administration.

 

Phase II/III & Regulatory submission


After successful completion of Phase I/II study a Phase lI/IIl trial will be
conducted with the aim of bringing the AlP therapy to market.  We estimate that
20-30 patients in total would be sufficient for regulatory filing of this
product, as AlP is an ultra-orphan disease with a very limited patient number
world-wide.

 

AMT-090 for Parkinson’s Disease

 

Parkinson’s disease (PD) is a progressive neurodegenerative disease, resulting
in tremors, stiffness, slowness of movement, and lack of coordination.  Patients
are faced with a severely debilitating disease and a serious loss in quality of
life.  PD is caused by degeneration and death

 

--------------------------------------------------------------------------------


 

of nerve cells in a specific part of the brain known as the substantia nigra. 
These cells produce dopamine, a substance necessary for communication between
nerve cells involved in the coordination of movement.

 

PD is the second most common neurodegenerative disease.  It usually affects
people over 65, with an estimated total of 4.5 million patients worldwide.  Due
to increasing life expectancy of the general population, the number of patients
with PD is expected to double to around 9 million patients between now and 2030.

 

An ideal therapy for PD would decrease disability and slow down or halt disease
progression.  Unfortunately, such treatments are not available yet and current
therapies are limited to symptomatic treatment only.  These include levodopa,
dopamine agonists, monoamine oxidase B (MAO-B) inhibitors and anticholinergic
agents.

 

Glial cell line-derived neurotrophic factor (GDNF) was shown to promote the
survival and differentiation of dopaminergic neurons.  The therapy aims to
protect and enhance the function of the dopamine-producing nerve cells in the
brain.  To date a number of clinical trials have been conducted in which
recombinant GDNF protein has been directly delivered to the PD brain, using a
delivery pump device implanted into patients’ abdomen.  Although the results
were inconsistent, due to the difficulty of delivering protein continuously into
the brain via an implanted pump, some patients have shown a significant clinical
response to the treatment.  It is therefore not a question whether this approach
works, because it definitely did in some patients, but rather how it can be done
more consistently.  AAV-GDNF gene therapy treatment would result in continues
delivery of GDNF protein into brain, and is therefore likely to result in
significant clinical benefit for PD patients.

 

AMT has recently started preclinical development of AAV-GDNF gene therapy that
will introduce the gene coding for GDNF using recombinant adeno associated virus
vector (AAV).  AAV serotype 5 has been shown to be the serotype of choice for
gene delivery into the brain.  After successful proof of concept (POC) and
toxicology studies in rodents and primates, AMT will start an extensive clinical
development.

 

Preliminary timelines for AMT-090

 

Task

 

Timelines

POC rats

 

2010

POC non-human primates

 

2010

Toxicology study

 

2011

IND / INPD (approval for phase I)

 

2011

Start phase I

 

2012

Start phase II

 

2014

Start phase III

 

2017

Filing

 

2020

Market introduction

 

2022

 

--------------------------------------------------------------------------------


 

Project Plan Details:

 

The aim of this project is to develop a gene therapy product for the treatment
of Parkinson’s disease, and to deliver a data package that is suitable for the
submission and approval by the European and North American regulatory
authorities.

 

Vector development and manufacturing

 

To develop a gene therapy for Parkinson’s disease, AAV-GDNF product was designed
to expresses the human GDNF and is produced in insect cells using the
recombinant baculovirus method.  The AAV5-GDNF is based on AMT’s standard
manufacturing process, but in addition incorporates recent new technology of the
basic process and makes use of an optimized Rep baculovirus construct in the
upstream process and an additional chromatography step in the downstream
process.  This optimisation delivers enhanced quality and robustness of the
AAV5-GDNF product.  This process is fully scalable and allows for manufacturing
of sufficient GMP-compliant product for PD patients.

 

Characterization of AAV5-GDNF

 

The AAV5-GDNF was tested in a functional in vitro assay in cultured E13.5 rat
DRG explants.  Vigorous neural outgrowth was observed, indicating that the
produced AAV5-GDNF is capable of mediating secretion of biologically functional
recombinant GDNF.

 

In vivo characterization

 

Subsequently, an in-vivo characterisation of the AAV5-GDNF has been conducted. 
Three different concentrations of AAV5-GDNF were injected unilaterally into the
rat striatum.  Brains were analyzed for GDNF expression 6 weeks post injection
using immunohistochemistry.  Resulting data demonstrated that there is a strong,
concentration dependent GDNF expression throughout the injected hemisphere.

 

PoC in pre-clinical models

 

The produced AAV5-GDNF will be used to show biological activity and efficacy in
animal models of Parkinson’s disease.  These experiments will be conducted using
rat models of Parkinson’s disease (in collaboration with University of Lund,
Sweden) as well as non-human primates model of Parkinson’s disease (in
collaboration with CEA, Paris, France).  In addition to distribution studies,
onset and kinetics of GDNF expression, neurochemical measurements (dopamine and
dopamine metabolites), immunohistochemistry and behavioural studies will be
conducted to test for functional improvement.

 

GLP Toxicology

 

The definitive design of the actual studies will be finalized after discussions
with relevant agencies.  We propose to conduct a six months study in mice and in
parallel a 6-12 months study in non-human primates to account for the safety of
the drug.  The studies will comprise four test groups: 1. Control (vehicle), 2.
Low dose (No observed effect level (NOEL) in the proof-of concept studies), 3.
Mid-dose (highest dose considered for clinical studies), and 4. High dose (10
times higher than the mid-dose).

 

The protocol will include the following evaluations:

 

·                  Clinical Signs: recorded daily, beginning 7 days prior to
surgery

·                  Food Consumption: recorded daily, beginning 7 days prior to
surgery

·                  Body Weight: Once pre-surgery, day of surgery, then bi-weekly

 

--------------------------------------------------------------------------------


 

·                  Clinical Chemistry: Twice a month presurgery, one week post
surgery, then monthly

·                  Hematology: Twice a month presurgery, one week post surgery,
then monthly

·                  Coagulation: Twice a month presurgery, one week post surgery,
then monthly

·                  Antibodies against GDNF or AAV5 in plasma, twice prior to
surgery, monthly thereafter.

·                  PK - CSF: To determine if there is GDNF in the CSF, twice
prior to surgery, monthly thereafter.

·                  Neurological Examination: Twice prior to surgery, Day 7 post
surgery, monthly thereafter

·                  MRI (T1.T2): Once prior to surgery, within three hours post
surgery, and within three days prior to necropsy.

·                  Pathology

 

1.                                      Gross pathology at necropsy

 

2.                                      Selected peripheral tissues collected
for histopathological analysis by a Board Certified Pathologist

 

3.                                      Complete CNS histopathological
assessment by a Board Certified Neuropathologist, peer reviewed by another Board
Certified Pathologist

 

·                  Q-PCR in selected organs in order to assess any
biodistribution of the vector DNA to other organs.

 

Phase I/II


The primary objective of the clinical phase I/II will be to assess the safety
and feasibility of intra-putaminal delivery of AAV5-GDNF to patients with PD. 
Secondary objectives include measuring clinical efficacy and demonstrating
improvement in a surrogate marker end point (18F-Dopa PET) as proof of concept.

 

We are proposing a single centre open label trial of striatally delivered
AAV5-GDNF in PD employing a dose escalation design to assess the mentioned
primary and secondary outcome measures.  We anticipate enrolling 12 patients in
this study, with an escalating dose group design with three patients in each
dose group.  We will start with the lowest dose and progress in an incremental
way to higher doses.

 

Primary outcome assessments will be performed at two weeks, one month, three
months, six months, 12 months and 18 months post intra-putaminal infusion of
AAV5-GDNF.  Clinical secondary outcome assessments will be performed at three
months, six months, 12 months and 18 months post intra-putaminal infusion of
AAV5-GDNF.  18F-dopa PET secondary outcome assessments will be performed at six
months and 18 months post intra-putaminal infusion of AAV5-GDNF.

 

If feasibility and safety is confirmed and, serial PET imaging demonstrates
increased 18F-dopa uptake with a trend towards clinical improvement, we will
proceed to phase 2/3 clinical trials.

 

Phase lI/III. Phase III & Regulatory submission

 

After successful completion of Phase I/II study, two additional clinical trials
will be required.  The final plans for these trials will be optimised based on
the outcome of the Phase I/II study.  We estimate 50 patients to be enrolled in
the Phase lI/IIl clinical study, and 500 patients to be enrolled in the pivotal
trial, the details however will be established, based on the outcome of the
Phase I/II trial.

 

--------------------------------------------------------------------------------


 

EXHIBIT A - Request for Benchmark Exemption With Institut Pasteur

 

Walenta, Jeffrey (NIH/OD) [E]

 

From:

Tamara Tugal [ttugal@amtbiopharma.com]

Sent:

Tuesday, October 19, 2010 11:36 AM

To:

Walenta, Jeffrey (NIH/OD) [E]

Cc:

Mark Chadwick

Subject:

Manufacture for not-for-profit organisations and academic institutions
exemption; L-107-2007 and L-119-207

 

Dear Jeffrey

 

It was nice to talk to you the other day and to have the opportunity to discuss
with you AMTs plans to participate in the development of products for the
treatment of ultra-orphan disorders.  We appreciate your openness to help in the
development of products for rare disorders that are being developed by
not-for-profit organisations.  I know that Mark is working with you on a
separate amendment to the license, but I would like to take care of this
particular point separately.

 

Sanfilippo Syndrome IIIB (Sanfilippo B) is a lysosomal storage disorder caused
by a deficiency of the enzyme a-N-acetylglucosaminidase (NaGlu), resulting in a
severe degenerative pathology of central nervous system.  Sanfilippo B patients
appear normal at birth but develop hyperactivity, sleep disorders, loss of
speech, mental retardation and dementia in early childhood.  Patients with
Sanfilippo B will die at around 10-15 years of age.  No treatment or cure is
currently available.  However, only estimated 20 children are born annually with
the disease in Western Europe.  These numbers are far too small to justify
commercial investment in the therapy.  Institut Pasteur has limited charity
funding available for the development of treatment for this disease, and would
like AMT to manufacture the clinical material for them.  AMT would like to
clarify our position in relation to NIH while we manufacture to Pasteur, as we
discussed on the phone.  Please see below the proposed text for such an
amendment, I hope that it will be acceptable.  Please note that in addition to
the L-107-2007 license, the L-119-207 license in also applicable, and we would
like to have the same arrangement under both agreements to allow us to work with
not-for-profit organisations.

 

Note that we have been approached by Universities attempting to develop
treatments for similar diseases.  Hence we would like to be able to extend the
mechanism to additional product it the future.

 

Proposed Amendment: Manufacture for not-for-profit organisations and academic
institutions exemption.

 

AMT will be free to manufacture clinical trial material using the licensed
technology for not-for profit organisations and academic institutions without
any obligation of payments to NIH.  In the first instance, AMT intends to
manufacture material for Institut Pasteur for the treatment of Sanfilippo B
syndrome.  AMT will have an option to license the program from Institut Pasteur
and may acquire the program from Institut Pasteur in the future.  If AMT
acquires the program

 

--------------------------------------------------------------------------------


 

from Institut Pasteur, it will, from this point onwards, pay NIH the milestones
and royalties as defined in the L-107-2007 (and / or the L-119-207) license. 
The mechanism will then be applicable to manufacturing of other products for
not-for-profit and academic organisations.  AMT will notify NIH of any new
products that it intends to manufacture under this exemption, prior to the
commencement of manufacturing.

 

--------------------------------------------------------------------------------


 

Exhibit B - PHS Consent for Benchmark Exemption with Institut Pasteur

 

[g115801ka11i001.jpg]

 

(301) 435-5378

 

March 4, 2011

 

Tamara Tugal
Business Development Manager
Amsterdam Molecular Therapeutics
Mcibergdreef 61
1105 BA Amsterdam
The Netherlands
Phone Number: +31(0)20 566 7509

 

Re:                             Benchmark Exemption for a Proposed Collaboration
Between Amsterdam
Molecular Therapeutics (‘AMT’) and Institut Pasteur

 

Dear Ms. Tugal:

 

Thank you for your request dated October 19, 2010 for a benchmark royalty
exemption for collaboration agreements with not-for-profit organizations or
academic institutions to conduct clinical development of potential treatments
for ultra-orphan diseases.

 

Pending execution of the First Amendment to PHS License Reference
No. L-107-2007/0 effective May 2, 2007 (the ‘Agreement’), PHS provides consent
per Article 15 for AMT to provide material for use in clinical development of a
treatment for lysosomal storage disorder Sanfilippo Syndrome IIIB at the
Institut Pasteur,

 

Congratulations on your new collaboration.  When AMT makes a decision about
acquisition of clinical development from Institut Pasteur, please inform PHS as
soon as possible.

 

We appreciate AMT’s continued interest in PHS technologies.  If you have any
questions, please do not hesitate to contact our office at any time

 

 

Sincerely,

 

 

 

/s/ Richard U. Rodriguez

 

Richard U. Rodriguez

 

Director, Division of Technology Development & Transfer

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1 - ROYALTY PAYMENT OPTIONS

 

The OTT License Number MUST appear on payments, reports and correspondence.

 

Automated Clearing House (ACH) for payments through U.S. banks only

 

The NTH encourages our licensees to submit electronic funds transfer payments
through the Automated Clearing House (ACH).  Submit your ACH payment through the
U.S. Treasury web site located at: https://www.pay.gov. Locate the “NIH Agency
Form” through the Pay.gov “Agency List”.

 

Electronic Funds Wire Transfers

 

The following account information is provided for wire payments.  In order to
process payment via Electronic Funds Wire Transfer sender MUST supply the
following information within the transmission:

 

Drawn on a U.S. bank account via FEDWIRE should be sent directly to the
following account;

 

Beneficiary Account:

Federal Reserve Bank of New York or TREAS NYC

Bank:

Federal Reserve Bank of New York

ABA#

021030004

Account Number:

75080031

Bank Address:

33 Liberty Street, New York, NY 10045

Payment Details:

License Number (L-XXX-XXXX) Name of Licensee

 

Drawn on a foreign bank account should be sent directly to the following
account. Payment must be sent in U.S. Dollars (USD) using the following
instructions:

 

Beneficiary Account:

Federal Reserve Bank of New York/ITS or FRBNY/ITS

Bank:

Citibank N.A. (New York)

SWIFT Code#

CITIUS33

Account Number:

36838868

Bank Address:

388 Greenwich Street, New York, NY 10013

Payment Details: (Line 70):

NIH 75080031
License Number (L-XXX-XXXX)
Name of Licensee

Detail of Charges (line 71a):

Charge Our

 

Checks

 

All checks should be made payable to “NIH Patent Licensing”

 

--------------------------------------------------------------------------------


 

Checks drawn on a U.S. bank account and sent by US Postal Service should be sent
directly to the following address:

 

National Institutes of Health (NIH)
P.O. Box 979071
St. Louis, MO 63197-9000

 

Checks drawn on a U.S. bank account and sent by overnight or courier should be
sent to the following address:

 

US Bank
Government Lockbox SL-MO-C2GL
1005 Convention Plaza
St. Louis, MO 63101
Phone: 314-418-4087

 

Checks drawn on a foreign bank account should be sent directly to the following
address:

 

National Institutes of Health (NIH)
Office of Technology Transfer
Royalties Administration Unit
6011 Executive Boulevard
Suite 325, MSC 7660
Rockville, Maryland 20852

 

--------------------------------------------------------------------------------


 

NATIONAL INSTITUTES OF HEALTH

 

SECOND AMENDMENT TO L-l 07-2007/0

 

This is the second amendment (“Second Amendment”) of the agreement by and
between the National Institutes of Health (“NIH”) within the Department of
Health and Human Services (“HHS”), and UniQure biopharma B.V. (formerly
Amsterdam Molecular Therapeutics N.V. (AMT)) having an effective date of May 2,
2007 and NIH Reference Number L-107-2007/0, and having been amended for the
first time on December 31, 2009 (NIH Reference L-107-2007/1) (“Agreement”). 
This Second Amendment, having NIH Reference Number L-107-2007/2, is made between
the NIH through the Office of Technology Transfer, NIH, having an address at
(6011 Executive Boulevard, Suite 325, Rockville, Maryland 20852-3804, U.S.A.,
and UniQure biopharma B.V. (formerly Amsterdam Molecular Therapeutics N.V.
(AMT)), having an office at Meibergdreef 61, 1105 BA Amsterdam, The Netherlands
(“Licensee”).  This Second Amendment includes, in addition to the amendments
made below, 1) a Signature Page, and 2) Attachment 1 (Royalty Payment
Information).

 

WHEREAS, NIH and Licensee desire that the Agreement be amended a second time as
set forth below in order to

 

a)                                     Change the name of Licensee from
Amsterdam Molecular Therapeutics N.V. (AMT) to UniQure biopharma B.V.
(UniQure).  This name change is the result of a transaction that took place on
30 March 2012, whereby AMT, a public company, was liquidated and all its
operations and stocks were transferred to UniQure, a privately held company.

 

b)                                     Modify language related to financial
terms associated with sublicensing, so as to cause a reduction in financial
obligations due to NIH from sublicensing of the Agreement by Licensee in order
to expedite the development of therapeutics for rare diseases.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, NIH and Licensee, intending to be bound, hereby mutually agree to the
following:

 

1)                                     a)                                     In
Cover page following the list of “licensed patent and patent application”, the
name of Licensee has been changed to UniQure biopharma B.V.

 

b)                                     In the signature page under “signature of
authorized official”, under “Official and Mailing Address for Agreement
notices”, and under “Official and Mailing Address for Financial notices”
“Amsterdam Molecular Therapeutics” has been changed to UniQure biopharma B.V.

 

c)                                      In the caption of the Agreement AMT is
changed to UniQure.

 

2)                                     a)                                    
Paragraph 6.6 is deleted in its entirety and replaced with the following:

 

6.6                               No multiple royalties shall be payable if any
Licensed Products or Licensed Processes are covered by more than one of the
Licensed Patent Rights.  In the event that this Agreement and NIH license
L-116-2011/0 as amended from time to time apply to the same product sold by the
Licensee or its sublicensees, then the Licensee shall only pay earned

 

--------------------------------------------------------------------------------


 

royalties, benchmark royalties, and sublicensing royalties under NIH license
L-l16-2011/0.

 

b)                                     In Appendix C, the second occurrence of
Roman numeral “IV” at the bottom of the page is replaced with Roman numeral
“VI”.  Section VI has been deleted in its entirety and replaced with the
following:

 

Licensee agrees to pay NIH additional sublicensing royalties on the fair market
value of any consideration received for granting each sublicense within sixty
(60) days of the execution of each sublicense as follows:

 

(i) For any sublicense executed by the Licensee before the completion of any
phase I clinical trial or foreign equivalent for any disease indication,
Licensee agrees to pay a sublicensing royalty of ten percent (10%); and

 

(ii) For any sublicense executed by the Licensee after the completion of any
phase I clinical trial or foreign equivalent but before the completion of any
phase II clinical trial or foreign equivalent for any disease indications,
Licensee agrees to pay a sublicensing royalty of six percent (6%); and

 

(iii) For any sublicense executed by the Licensee either after the completion of
any phase III clinical trial or foreign equivalent for any disease of Orphan
Indication or Ultra-Orphan Indication (as defined in L-l16-2011/0), or after the
completion of any phase III clinical trial or foreign equivalent for any other
disease indications, Licensee agrees to pay a sublicensing royalty of three
percent (3%).

 

Contractual payments made by a sublicensee to the Licensee or an Affiliate
received after the effective date of this Agreement for costs, services and
expenses for the Licensee or Affiliate to perform research and development
activities, or to conduct, supervise or participate in one or more clinical
trial(s) for the development of the Licensed Products, or to manufacture
clinical and commercial batches of Licensed Products, shall not be accounted for
in the calculation of sublicensing royalties.

 

3)                                     Licensee shall pay NIH an amendment issue
royalty in the sum of two hundred and fifty thousand US Dollars ($250,000.00) as
follows:

 

i)                                         One hundred and fifty thousand
Dollars ($150,000) shall be paid by Licensee within sixty (60) days of the
effective date of this Second Amendment.

 

ii)                                      The remaining amount of one hundred
thousand Dollars ($100,000) shall be paid to NIH upon execution by Licensee of
any new sublicensing or partnership agreement, or on the first anniversary of
this Second Amendment, whichever occurs first.

 

--------------------------------------------------------------------------------


 

4)                                     In the event any provision(s) of the
Agreement is/are inconsistent with Attachment 1, such provision(s) is/are hereby
amended to the extent required to avoid such inconsistency and to give effect to
payment information in such Attachment 1.

 

5)                                     All terms and conditions of the Agreement
not herein amended remain binding and in effect.

 

6)                                     The terms and conditions of this Second
Amendment shall, at NIH’ sole option, be considered by NIH to be withdrawn from
Licensee’s consideration and the terms and conditions of this Second Amendment,
and the Second Amendment itself, to be null and void, unless this Second
Amendment is executed by Licensee and a fully executed original is received by
NIH within sixty (60) days from the date of NIH signature found at the Signature
Page.

 

7)                                     This Second Amendment is effective on
May 31, 2013   upon execution by all parties.

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO L-107-2007/0

 

SIGNATURE PAGE

 

In Witness Whereof, the parties have executed this Second Amendment on the dates
set forth below.  Any communication or notice to be given shall be forwarded to
the respective addresses listed below.

 

For NIH:

 

/s/ Richard U. Rodriguez

 

5-23-13

Richard U. Rodriguez

 

Date

Director, Division of Technology Development and Transfer

 

 

Office of Technology Transfer

 

 

National Institutes of Health

 

 

 

 

 

Mailing Address or E-mail Address for Agreement notices and reports:

 

 

 

Chief, Monitoring & Enforcement Branch, DTDT

 

 

Office of Technology Transfer

 

 

National Institutes of Health

 

 

6011 Executive Boulevard, Suite 325

 

 

Rockville, Maryland 20852-3804 U.S.A.

 

 

 

 

 

E-mail: LicenseNotices_Reports@mail.nih.gov

 

 

 

For Licensee (Upon information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate.):

 

/s/ Jorn Alday

 

5-31-13

Jorn Alday, CEO, uniQure biopharma B.V.

 

Date

 

 

 

I.

Official and Mailing Address for Agreement notices:

 

 

 

Chief Executive Officer;

 

 

 

Legal@uniqure.com

 

 

 

 

 

 

II.

For invoices, payments, and Financial notices (including royalty payments):

 

Finance Dept

 

 

 

Finance@uniqure.com

 

 

 

 

 

 

uniQure biopharma B.V.

 

 

Meibergdreef 61

 

 

1105BA Amsterdam

 

 

The Netherlands

 

 

 

 

 

Phone:

0031 205667394

 

 

 

 

 

Fax:

0031 20 566 9272

 

 

 

--------------------------------------------------------------------------------


 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1 - ROYALTY PAYMENT OPTIONS

 

The OTT License Number MUST appear on payments, reports and correspondence.

 

Automated Clearing House (ACH) for payments through U.S. banks only

 

The NIH encourages our licensees to submit electronic funds transfer payments
through the Automated Clearing House (ACH).  Submit your ACH payment through the
U.S. Treasury web site located at: https://www.pay.gov.  Locate the “NIH Agency
Form” through the Pay.gov “Agency List”.

 

Electronic Funds Wire Transfers

 

The following account information is provided for wire payments.  In order to
process payment via Electronic Funds Wire Transfer sender MUST supply the
following information within the transmission:

 

Drawn on a U.S. bank account via FEDW1RE should be sent directly to the
following account:

 

Beneficiary Account:

Federal Reserve Bank of New York or TREAS NYC

 

 

Bank:

Federal Reserve Bank of New York

 

 

ABA#

021030004

 

 

Account Number:

75080031

 

 

Bank Address:

33 Liberty Street, New York, NY 10045

 

 

Payment Details:

License Number (L-XXX-XXXX)
Name of Licensee

 

Drawn on a foreign bank account should be sent directly to the following
account.  Payment must be sent in U.S. Dollars (USD) using the following
instructions:

 

Beneficiary Account:

Federal Reserve Bank of New York/ITS or FRBNY/ITS

 

 

Bank:

Citibank N.A. (New York)

 

 

SWIFT Code:

CITIUS33

 

 

Account Number:

36838868

 

--------------------------------------------------------------------------------


 

Bank Address:

388 Greenwich Street, New York, NY 10013

 

 

Payment Details (Line 70):

NIH 75080031

 

 

 

License Number (L-XXX-XXXX)

 

 

 

Name of Licensee

 

 

Detail of Charges (line 71 a):

Charge Our

 

--------------------------------------------------------------------------------


 

Checks

 

All checks should be made payable to “NIH Patent Licensing”

 

Checks drawn on a U.S. bank account and sent by US Postal Service should be sent
directly to the following address:

 

National Institutes of Health (NIH)
P.O. Box 979071
St. Louis, MO 63197-9000

 

Checks drawn on a U.S. bank account and sent by overnight or courier should be
sent to the following address:

 

US Bank
Government Lockbox SL-MO-C2GL
1005 Convention Plaza
St. Louis, MO 63101
Phone: 314-418-4087

 

Checks drawn on a foreign bank account should be sent directly to the following
address:

 

National Institutes of Health (NIH)
Office of Technology Transfer
Royalties Administration Unit
6011 Executive Boulevard
Suite 325, MSC 7660
Rockville, Maryland 20852

 

--------------------------------------------------------------------------------


 

NATIONAL INSTITUTES OF HEALTH

 

THIRD AMENDMENT TO L-107-2007/0

 

This is the third amendment (“Third Amendment”) of the agreement by and between
the National Institutes of Health (“NIH”) within the Department of Health and
Human Services (“HHS”), and UniQure biopharma B.V. (formerly Amsterdam Molecular
Therapeutics (AMT) B.V.) having an effective date of May 2, 2007 as amended for
the first time on December 31, 2009, and amended for the second time on May 31,
2013, and having NIH Reference Number L-107-2007/0, L-107-2007/1, and
L-107-2007/2 respectively (“Agreement”). This Third Amendment, having NIH
Reference Number L-107-2007/3, is made between the NIH through the Office of
Technology Transfer, NIH, having an address at 6011 Executive Boulevard,
Suite 325, Rockville, Maryland 20852-3804, U.S.A., and UniQure biopharma B.V.
(formerly Amsterdam Molecular Therapeutics (AMT) B.V.), having an office at
Meibergdreef 61, 1105 BA Amsterdam, The Netherlands (“Licensee”). This Third
Amendment includes, in addition to the amendments made below, a Signature Page.

 

WHEREAS, NIH and Licensee desire that the Agreement be amended a third time as
set forth below in order to a) clarify the Field of Use, and b) to update
appendices D and E of the Agreement to capture all of Licensee’s past, current
and future Commercial Development Plan,

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, NIH and Licensee, intending to be bound, hereby mutually agree to the
following:

 

1)             In Appendix B Paragraph I, replace the Licensed Field of Use with
the following:

 

Use of Licensed Patent Rights for development and sale of AAV related products

 

2)             Replace Appendix D with Appendix D attached to this Second
Amendment as EXHIBIT 1.

 

3)             Replace Appendix E with Appendix E attached to this Second
Amendment as EXHIBIT 2.

 

4)             All terms and conditions of the Agreement not herein amended
remain binding and in effect.

 

5)             The terms and conditions of this Third Amendment shall, at NIH
sole option, be considered by NIH to be withdrawn from Licensee’s consideration
and the terms and conditions of this Third Amendment, and the Third Amendment
itself, to be null and void, unless this Third Amendment is executed by Licensee
and a fully executed original is received by NIH within sixty (60) days from the
date of NIH signature found at the Signature Page.

 

6)             This Third Amendment is effective on the date of execution by the
last party to execute this Third Amendment.

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO L-107-2007/0

 

SIGNATURE PAGE

 

In Witness Whereof, the parties have executed this Third Amendment on the dates
set forth below. Any communication or notice to be given shall be forwarded to
the respective addresses listed below.

 

For NIH:

 

 

 

 

 

/s/ Ricahrd U. Rodriguez

 

11-6-13

Richard U. Rodriguez

 

Date

Director, Division of Technology Development and Transfer

 

 

Office of Technology Transfer

 

 

National Institutes of Health

 

 

 

 

 

Mailing Address or E-mail Address for Agreement notices and reports:

 

 

 

Chief, Monitoring & Enforcement Branch, DTDT

 

 

Office of Technology Transfer

 

 

National Institutes of Health

 

 

6011 Executive Boulevard, Suite 325

 

 

Rockville, Maryland 20852-3804 U.S.A.

 

 

 

 

 

E-mail: LicenseNotices_Reports@mail.nih.gov

 

 

 

For Licensee (Upon information and belief, the undersigned expressly certifies
or affirms that the contents of any statements of Licensee made or referred to
in this document are truthful and accurate.):

 

/s/ Piers J. Morgan — PJ Morgan CFO

 

November 11, 2013

Piers J Morgan, CFO, uniQure biopharma B.V.

 

Date

 

 

 

I

Official and Mailing Address for Agreement notices:

 

Chief Executive Officer;

 

 

 

Legal@uniqure.com

 

 

 

 

 

 

II

For invoices, payments, and Financial notices (including royalty payments):

 

Finance Dept

 

 

 

Finance@uniqure.com

 

 

 

 

 

uniQure biopharma B.V.

 

 

Meibergdreef 61

 

 

1105BA Amseterdam

 

 

The Netherlands

 

 

 

 

 

Phone:

0031 205667394

 

 

Fax:

0031 20 566 9272

 

 

 

--------------------------------------------------------------------------------


 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

APPENDIX D — BENCHMARKS AND PERFORMANCE (L-107/2007)

 

Licensee agrees to the following Benchmarks for its performance under this
Agreement and, within thirty (30) days after achieving a Benchmark, shall notify
PHS that the Benchmark has been achieved.

 

Note:                  No formal Phase III clinical trial is required for
Marketing Approval for any Orphan Indication

 

Benchmarks for lead Licensed Product (AMT-011 also known as Glybera™)

 

I.                                        Initiation of Preclinical Development
phase or foreign equivalent — 4th quarter 2006

II.                                   Initiation of first Phase I clinical trial
or foreign equivalent — 3rd quarter 2007

III.                              Initiation of first Phase II clinical trial or
foreign equivalent — 3rd quarter 2007

IV.                               Submission to Regulatory Authority of first
Marketing Approval or foreign equivalent — 1st quarter 2010

 

Benchmarks for another Orphan Indication Licensed Product (AMT-021 or
equivalent)

 

I.                                        Initiation of Preclinical Development
phase or foreign equivalent — 4th quarter 2010

II.                                   Initiation of first Phase I clinical trial
or foreign equivalent — 4th quarter 2012

III.                              Initiation of first Phase II clinical trial or
foreign equivalent — 4th quarter 2016

IV.                               Submission to Regulatory Authority of first
Marketing Approval or foreign equivalent — 2nd quarter 2018

 

Benchmarks for a non-Orphan Indication Licensed Product (AMT-090 or equivalent)

 

I.                                        Initiation of Preclinical Development
phase or foreign equivalent — 3rd quarter 2011

II.                                   Initiation of first Phase I clinical trial
or foreign equivalent — 2nd quarter 2013

III.                              Initiation of first Phase II clinical trial or
foreign equivalent — 2nd quarter 2017

IV.                               Initiation of first Phase III clinical trial
or foreign equivalent — 4th quarter 2020

V.                                    Submission to Regulatory Authority of
first Marketing Approval or foreign equivalent — 2024

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

APPENDIX E — COMMERCIAL DEVELOPMENT PLAN (L-107-2007)

 

The table below (table 1) presents a comprehensive list of all uniQure research
and development projects utilizing the Licensed Patent Rights, according to main
disease site and divided into projects that are, a) commercial projects, b)
already in development stages, c) active research (there is already internal
research activity ongoing and d) exploratory research projects (currently being
considered as potential projects worth further investigation in the near
future).

 

Table 1: uniQure R&D projects

 

 

 

 

 

Brain & CNS
(AAV5 based unless otherwise indicated)

Commercial
Projects

 

·                  Lipoprotein Lipase Deficiency (Glybera)

(AAV1 based)

 

—

 

 

Liver

(AAV5 based unless otherwise indicated)

 

 

Development Projects

 

·                  Acute Intermittent Porphyria (AMT-021)

 

·                  Hemophilia B (AMT-060)

 

 

·                  Sanfilippo B (MPS IIIB)
(AMT-110)

 

·                  Parkinson’s Disease (AMT-090) (AAV2 based)

 

Active Research Projects

 

·                  Hemophilia A (HA)

 

·                  Cirrhosis

 

·                  Hyperoxaluria (HP1)

 

·                  Huntington’s Disease

 

·                  Multiple System Atrophy (MSA)

 

·                  Hearing loss

 

Exploratory Research Projects

 

·                  Phenylketonuria (PH1)

 

·                  Ornithine transcarbamylase deficiency (OTCD)

 

·                  Glycogen storage disease type II (Pompe)

 

·                  Maroteaux-Lamy syndrome (MPS VI)

 

·                  Fabry disease

 

·                  Amyotrophic lateral sclerosis (ALS - motor neurone disease or
Lou Gehrig’s disease)

 

·                  Spinal muscular atrophy (SMA)

 

·                  Batten’s disease

 

·                  Tay Sacks

 

·                  Krabbe disease (globoid cell leukodystrophy or
galactosylceramide lipidosis)

 

Detailed information on the commercial, development and active research projects
is provided below.

 

NOTE:  All dates contained in this Commercial Development Plan are projected
estimates only.

 

A)  Commercial Projects

 

Glybera

 

Glybera, an AAV1 based product for lipoprotein lipase deficiency, was approved
under exceptional circumstances by the EMA in October 2012. Currently uniQure is
in the phase of preparation of product launch, for which it has

 

--------------------------------------------------------------------------------


 

found a partner in Chiesi. It is our aim together with Chiesi to launch in
Europe in the first half of 2014. The commercialization agreement with Chiesi
has been shared with NIH.

 

uniQure is actively working on post-approval commitments which came with the
approval under exceptional circumstances. Besides some CMC related commitment,
there is a commitment for a Phase IV study to collect more biomarker data on the
chylomicron handling before and after treatment with Glybera as well as setting
up a registry for LPLD patients. Both studies are in progress and in accordance
with timelines of the commitments to the EMA.

 

Furthermore, uniQure has initiated the first campaign for the product of
commercial product. This campaign is ongoing and will result in release of the
first batch in quarter 1, meeting the planning of the launch of Glybera.

 

In the context of the European pricing and reimbursement (P&MA) preparations for
Glybera, these have been initiated and efforts are ongoing to prepare a pricing
strategy as well as a European Core value Dossier (CVD). The agency selected to
support the development of the pricing strategy as well as the European CVD has
been nominated following a thorough screening and selection process, - the
mutual CDA does not allow a disclosure of the agency, which has been agreed with
our partner Chiesi. Please be aware that the continued management of the P&MA
preparations is now led by Chiesi, who have the commercialization rights for
Glybera in the EU.

 

The P&MA dossier is the crystallization of a multifactorial approach to P&MA and
will focus on the Clinical and Epidemiology Data & Publications, Economic
Tools & Data, P&MA Strategy and Goals as well as P&MA Implementation & Tactics.

 

The Initial evaluation and assessment of the current available market
information is sparse due to the new concept of introducing the first gene
therapy, a market which today has basically no treatment for LPLD patients and
the first time introduction of a one-time administration treatment for an
ultra-rare disease.

 

Key clinical data will be incorporated into the CVD and translated into value
statements and economic benefits that will provide rationale and evidence for
the positioning of Glybera® with key stakeholders, especially physicians and
payers.

 

The Core Value Dossier is, therefore, a crucial vehicle to deliver the P&MA
strategy for Glybera® and support tactical execution. Based on the initial
preparations, a stepwise approach to the design and development of the Core
Value Dossier for Glybera® has been planned.

 

In the event that serious gaps exist in the data and/or major problems are
identified in this initial review, with regard to the usability and credibility
of the data with payers and customers, these issues will be discussed between
Chiesi and uniQure.

 

The Glybera® Core Value Dossier will be the internal reference document
summarizing the available evidence and documentation and developing these into
value statements and approaches to the various relevant stakeholders.

 

The CVD structure is designed to bring consistency to the messages delivered in
each country and, at the same time, provide the depth of information on each
point to allow for the essential local market tailoring.

 

As per 30th September 2013, Chiesi has reported having one informal meeting with
a European Health authority to discuss the process and management of the P&MA
dossier.  As the meeting was informal there was no agenda and no official
minutes have been taken. As per 30th September, no reimbursement reports are
available. The on-going development of the CVD and the pricing strategy are
managed by the same agency.

 

Discussions with the FDA were started in August of 2013, which will be followed
by filing of an IND in Q1 of 2014.

 

uniQure is currently developing a geographical expansion strategy to find
partners and product approval in other

 

--------------------------------------------------------------------------------


 

territories, such as Israel, Canada and South Korea.

 

--------------------------------------------------------------------------------


 

Liver Programs

 

B) Development Programs

 

1.              AMT-021 for Acute Intermittent Porphyria

 

Disease Background

 

Acute Intermittent Porphyria, or AIP, is a rare liver metabolic disorder
resulting from mutations in the PBGD gene. This gene encodes for the enzyme
porphobilinogen deaminase (also known as hydroxymethylbilane synthase — HMBS), a
liver protein necessary for the production of heme, a component of hemoglobin
and other blood proteins. Insufficient activity of this protein leads to an
accumulation of toxic metabolites (ALA and PBG), resulting in a wide variety of
serious clinical problems, including acute, severe abdominal pain, muscular
weakness and an array of neurologic manifestations, including psychiatric
episodes, seizures and coma. In the majority of cases, attacks are triggered by
precipitating factors such as hormonal fluctuations, infections, drugs and
dietary changes. Long-term consequences may include irreversible nerve damage,
liver cancer and kidney failure. Patients with AIP experience regular
hospitalizations and extremely poor quality of life, and may in some cases
require liver transplants. Acute attacks can be life-threatening. Current
therapies only target the disease symptoms and do not prevent attacks or fully
minimize or control their consequences.

 

A recent epidemiological study reported that, in Europe (excluding Sweden), the
incidence of AIP is 0.13 per million population per year and based on that they
estimated a prevalence of 5.9 per million population (Elder et al., 2012). In
Sweden the incidence and prevalence of AIP are about four times higher than in
the rest of Europe due to a founder effect originating in Lappland (Floderus et
al., 2002).  The frequency in the United States is estimated to be 1-5 cases per
100,000 population (www.emedicine.medscape.com/article/205220-overview#a0199).

 

Overview of AMT-021 Program

 

The goal of our AMT-021 program is to provide long-term normalization of the
PBGD protein in order to prevent acute AIP attacks and their complications.

 

The program has been developed through a collaborative agreement with the
Foundation for Applied Medical Research (FIMA), its Center for Applied Medical
Research (CIMA) and its commercialization arm, DIGNA Biotech, of the University
of Navarra (Pamplona, Spain). Part of the funding to support for the Phase I
trial (including GLP safety & toxicology studies and the observational trial)
was secured through the European Commission Framework Programme 7  award (€3.3
million, grant agreement 261506) made to the AIPGENE consortium
(www.aipgene.org/), of which uniQure is a partner.

 

UniQure holds an exclusive license to the gene cassette being used in the Phase
I clinical trial. Under our agreement with DIGNA Biotech and the other
consortium members, Licensee has an exclusive right to all data related to the
program.

 

Preclinical Development

 

·                  Product Profile

 

AMT-021 is designed to be delivered systemically through a peripheral vein in a
single administration.

 

AMT-021 or rAAV5-hPBGD, is a recombinant adeno-associated vector of serotype 5,
consisting of:

 

--------------------------------------------------------------------------------


 

·                  Inverted terminal regions or ITRs of the adeno-associated
serotype 2

·                  A human codon optimized porphobilinogen deaminase gene or
hPBGDco as the therapeutic gene

·                  A liver specific promoter constituted by the albumin enhancer
(Ealb) and the alfa-1-antitrypsin promoter (hAAT)

 

·                  Pre-clinical Proof of Concept

 

Pre-clinical proof of concept (PoC) studies have been performed using the AIP
murine model developed by Lindberg et al. (1999).  In these studies, long term
therapeutic efficacy was achieved.  More specifically, at 5x1013 gc/kg,
metabolic correction of the hepatic PBGD enzyme activity, normalization of the
PBG and ALA precursor’s accumulation in urine and improvement of the motor
coordination were observed. Additionally, a complete neurological study
indicated the correction of neurotoxic porphyrin precursors was able to restore
nerve conduction and the impaired peripheral neuropathy.

 

In non-human primates (NHP) treated with AMT-021 at a dose of 5x1013 gc/kg
endogenous PBGD enzymatic activity increased by a factor of two in male and
between three and five times in female animals.

 

·                  Non-clinical safety & toxicology studies

 

The following table presents a summary of the AMT-021 non-clinical safety and
toxicology studies that have been conducted to support the clinical development
program.

 

Parameter to be
assessed

 

Study performed

 

Results

Pharmacokinetics

 

1) GLP biodistribution in C57Bl/6 mice (180 days) with validated QPCR method.

 

2) Biodistribution data in Rhesus macaques (supportive)

 

In both species,

 

·             Clear correlation between the dose of vector administered and the
genome copies of the vector as well as vector RNA (expression) quantified in the
liver.

·             Tissue biodistribution was mainly limited to liver although some
significant transduction was detected in spleen, lymph nodes, heart and adrenal
glands.

 

--------------------------------------------------------------------------------


 

Toxicity

 

1) GLP toxicity study in Rhesus macaques, 30 days

 

2) GLP toxicity study in C57Bl/6 mice (180 days)

 

In Rhesus macaques:

 

·             No specific macroscopic or microscopic findings, no severe
immune/inflammatory reactions (NOAEL 5x1013 gc/kg)

 

In C57Bl/6 mice:

 

·             No severe adverse toxicologically significant findings

·             At highest dose limited hepatocyte vacuolation due to metabolic
adaptation to high PBGD activity in liver (NOAEL 5x1014 gc/kg)

Off-target expression

 

Included in the GLP toxicity study in monkey and mouse

 

Vector RNA analysis for all tissues other than liver showed that there is no
PBGD transcription and translation elsewhere.

Shedding pattern

 

Included in the Rhesus macaques study

 

Shedding in semen and saliva is transient (cleared by day 30)

Persistence in semen and risk of germline transmission

 

Mouse Germline transmission study in C57Bl/6 mice

 

No transmission to offspring

Carcinogenicity

 

Analyze tissues from the Rhesus studies using LAM-PCR

 

·             Low frequency of integration sites, with random distribution

·             No preferences for CpG islands

·             No preference for palindromic regions

·             No hotspots (low clustering level)

 

1.1.1                                                                                            
Summary of AMT-021 Preclinical Development Program

 

Single intravenous administration of AMT-021 into wild type mice and Rhesus
macaques results in:

 

--------------------------------------------------------------------------------


 

·                  Efficient liver transduction resulting in dose dependent
increase in viral RNA copy numbers and in turn producing increased PBGD activity

 

·                  No morbidity, no changes in body weight or food intake

 

·                  No changes in biochemistry, hematology, coagulation and
urinalysis associated with AAV5-hPBGD

 

·                  Negative vector shedding 30 days after viral administration
in serum, saliva, nasal secretions, urine, faeces and semen

 

·                  Tissue biodistribution that is mainly limited to liver
although some significant transduction was detected in spleen, lymph nodes,
heart and adrenal glands

 

·                  Specific hepatic PBGD expression

 

Clinical Development Program

 

The key regulatory and clinical development best estimate milestones for AMT-021
include the following,

 

·                  EMA Orphan Drug Designation (EU/3/09/632)

Apr 2009

 

 

·                  FIMA/ CITA/ UTE/ DIGNA - AMT Collaborative Agreement

May 2010

 

 

·                  EU-FP7 AIPGene Consortium

Jan 2011

 

 

·                  Observational Study AEMPS approval

May 2011

 

 

·                  Observational Study start

Jul 2011

 

 

·                  Phase I Study AEMPS approval

Oct 2012

 

 

·                  Phase I Study: first patient treated

Dec 2012

 

 

·                  Phase I Study: last patient treated

Aug 2013

 

 

Expected milestones

 

 

 

·                  Phase II/III start:

4Q2016

 

 

·                  MAA/ NDA submission:

2Q2018

 

 

·                  Observational trial

 

 

A prospective non-interventional (pre-treatment) observational study started at
the end of 2011 that aims to assess the evolution of disease-related clinical
and laboratory parameters in time, as well as characterize aspects of disease
management such as AIP-related hospitalization. This baseline assessment is
intended to study possible relationships

 

--------------------------------------------------------------------------------


 

between biochemical parameters and clinical endpoints that will in turn be
valuable in evaluating any signs of efficacy in the Phase I trial as well as in
subsequent trials. Eight patients are expected to be enrolled who after
completion of this observational phase would then enter the interventional stage
of the program, i.e., first-in-human clinical study (Phase I). The observational
study is to last for at least six months for each participant.

 

To date all 8 AIP-patients have been recruited into the observational study and
all but one have completed a minimum of 6 months pre-treatment assessments.  The
last patient completed the observational study in August 2013.

 

·                  Phase I trial

 

The Investigational Medicinal Product Dossier (IMPD) was submitted to the AEMPS
(Spanish Agency for Medicines and Medical Devices) in June 2012 and was approved
by the Agency in October 2012.

 

The Phase I study is a multicenter, open label, prospective, interventional,
single dose, dose-escalation clinical trial to investigate the safety and
tolerability of AAV5-hPBGDco (AMT-021) in patients with severe Acute Intermitted
Prophyria (Eudra CT no. 2011-005590-23).

 

The primary objective is to assess the safety of systemic administration and
determine the maximum tolerated doses (MTD). Secondary objectives include
urinary levels of toxic metabolites (ALA and PBG), disease symptoms evaluation,
quality of life evaluation and assessment of pharmacokinetics. Exploratory
objectives include, neurological involvement, identification of novel biomarkers
and pharmacokinetic modeling.

 

The Phase I study was initiated in December 2012 in the Department of Medicine
(Liver Unit) at the University Clinic of the University of Navarra (Pamplona,
Spain). There are two patients per cohort and four cohorts in the trial (each
cohort receiving 5x1011, 2x1012, 6x1012 or 1.8x1013 gc/kg) and all patients will
be followed- up for one year as part of the Phase I study.

 

All 8 patients who completed the observational trial have also been treated as
part of the Phase I study.  In the 8 treated patients, no Serious Adverse
Events, Treatment Emergent Adverse Events or Liver Events (Dose Limiting
Toxicities - DLT’s) related to the study medication have been observed to date.

 

·                  Future Clinical Development

 

It is envisaged that the Phase II/III will be a confirmatory trial where the
study population and the outcomes to be assessed (efficacy endpoints — clinical
and biochemical) will be based on those as for Phase I. Licensee also intends to
carry out the study in both Europe and the USA.

 

Summary of AMT-021 Clinical Development Program

 

·                  The first time an AAV5 gene therapy product has been tested
in humans

 

·                  The first time an AAV gene therapy product has been tested in
humans at such high dose, i.e., 1.8x1013 gc/kg

 

·                  No Serious Adverse Events, Treatment Emergent Adverse Events
or Liver Events (DLT’s) related to the study medication have been observed in
the Phase I study to date

 

--------------------------------------------------------------------------------


 

·                  The Phase I is expected to be completed in 3Q14 and Phase
II/III is expected to start by the end of 2014

 

·                  The Phase II/III program will run in parallel in Europe and
US where MAA and NDA, respectively, are expected in 4Q2016

 

2.              AMT-060 for Hemophilia B

 

Disease Background

 

Hemophilia B is a serious inherited orphan disease in males characterized by
insufficient blood clotting. The condition can lead to repeated and sometimes
life-threatening episodes of external and internal bleeding following accidental
trauma or medical interventions. The episodes may cause long-term damage, for
example to the joints, and may be fatal if they occur in the brain. The
deficient blood clotting is caused by the lack of functional human Factor IX, or
hFIX, a blood clotting factor, as a result of mutations in the gene responsible
for encoding this essential protein. The presence of hFIX at greater than 1% of
normal levels has a therapeutic effect in promoting clotting. The current
standard treatment is prophylactic protein replacement therapy, in which
frequent intravenous administrations of recombinant Factor IX (often 2-3 times
per week) are required to stop or prevent bleeding. Protein replacement therapy
is costly ($150,000-200,000 per patient per year) and burdensome, and does not
completely prevent bleeding.

 

The total Hemophilia B patient population in the European Union and the United
States is estimated at approximately 25,000, according to the World Federation
of Hemophilia 2010 Report on the Annual Global Survey. About 40% of individuals
with the disease have a severe disorder, characterized by functional factor IX
levels that are less than 1% of normal, whereas moderately severe Hemophiliacs
(about 30% of the Hemophiliac population) have 1%-5% of normal and those with
the mild phenotype (the remaining 30%) have between 5% and 40% of normal factor
IX levels (www.orpha.net). Based on these estimates Licensee believes that
approximately 70-85% of the worldwide patient population would be eligible for
treatment with gene therapy. Licensee believes that the treatment would not be
appropriate for those patients with very mild disease phenotype.

 

Overview of AMT-060 Program

 

The goal of our AMT-060 program is to restore blood clotting on a long-term
basis through the introduction of the functional gene for hFIX into the
patient’s liver cells.  Licensee is currently in the process of finalizing
pivotal (GLP) safety and toxicology studies and preparing to conduct a Phase I
trial.

 

Preclinical Development

 

·                  Product Profile

 

AMT-060 is designed to be delivered systemically through a peripheral vein in a
single administration.

 

The use of recombinant adeno-associate vectors (rAAV) of serotype 5 (rAAV5) for
targeted gene delivery to the liver was pioneered by St. Jude Children’s
Research Hospital (SJCRH) where for pre-clinical experiments the hFIX expression
cassette was packaged into AAV5 capsids in HEK-293T mammalian cells. HEK-293
produced AAV5-hFIX is not suitable for further development because as a
production system it is not amenable to large-scale production. To allow up
scaling, the expression cassette has now been transferred into uniQure’s
proprietary baculovirus expression vector system (BEVS) that can be adapted to a
GMP setting. The resulting vector produced

 

--------------------------------------------------------------------------------


 

using the baculovirus expression system is termed AAV5-hFIXco or AMT-060. 
Licensee also holds a license from SJCRH to the gene cassette used in the
currently ongoing Phase I/II AAV 2/8-LP1-hFIXco trial.

 

AMT-060, rAAV5-hFIXco, is a recombinant adeno-associated vector of serotype 5,
consisting of:

 

·                  Inverted terminal regions (or ITRs) of the adeno-associated
serotype 2

·                  A human codon optimized FIX gene (or hFIXco) as the
therapeutic gene

·                  The liver specific promoter, LP1, derived from the human
apolipoprotein hepatic control region and the human alpha-1-antitrypsin (or
hAAT) promoter

 

·                  Virus serotype selection

 

The hFIXco expression cassette and rAAV5 or AAV8 vectors have been extensively
studied in mice and non-human primate.  Both vectors have been shown to have
similar tropism to (preference to transduce) the liver (Nathwani et al., 2007)
and AAV5-hFIXco was shown to mediate expression of significant levels of human
factor IX in non-human primates (NHP) during a monitoring period of more than 5
years (Nathwani et al., 2011). In this study none of the animals presented
elevated liver enzymes levels or other signs of toxicity during the whole
observation period. Liver examination by MRI scanning did not reveal any
abnormalities in any of the animals.

 

These pre-clinical data suggest that i.v. administration of the AAV5-hFIXco
vector is able to mediate a similar level of human factor IX as presented for
AAV8-hFIXco, and such administration is not associated with safety concerns or
immunogenicity against the human factor IX.

 

·                  Pre-clinical Proof of Concept

 

Pre-clinical PoC studies have been carried out in wild type mice, non-human
primates (NHP) and are currently being completed in transgenic Hemophilia B
mice. In wild type mice (C57Bl/6) intravenous administration of AMT-060 mice
resulted in dose-dependent levels of (human) factor IX levels in murine plasma
as determined by ELISA. Human factor IX levels amounted up to 11% of those in
normal human plasma 4 weeks after infusion of 5x1012 gc/kg, demonstrating that
AAV5-hFIXco produced in the BEVS is biologically active.

 

In Rhesus monkeys dosed with AMT-060 (5x1012 gc/kg) by intravenous infusion,
human FIX levels peaked to 7%-16% of normal human levels one week after
infusion, and stabilized to 5-10% of normal human levels 4 weeks after infusion
until sacrifice (12 weeks after dosing). These kinetics are in accordance with
those observed in previous studies (Nathwani et al., 2007; Jiang et al., 2006),
indicating that i.v. administration of AAV5-hFIXco produced in BEVS results in a
level of factor IX in plasma that is similar to that produced using AAV5-hFIXco
produced in HEK293 cells. Post mortem, (RT)-QPCR demonstrated homogeneous vector
DNA delivery and transgene expression in the liver. No signs of adverse
reactions were observed. Infusion was associated with slight and transient
effects in plasma chemistry shortly after dosing, such as a brief increase of
liver enzyme activity levels, consistent with infusion of a viral protein.
Necropsy revealed no significant macroscopic or microscopic abnormalities.

 

Preliminary data in Hemophilia B mice indicate that treatment with AMT-060
induces normalization of FIX levels as well as clotting time.

 

·                  Non-clinical safety & toxicology studies

 

--------------------------------------------------------------------------------


 

The following table presents a summary of the AMT-060 non-clinical safety and
toxicology studies that are being conducted to support the clinical development
program.

 

Parameter to be assessed

 

Study performed

 

Status

Pharmacokinetics

 

1) GLP biodistribution in C57Bl/6 mice (180 days) with validated QPCR method.

 

2) Biodistribution data in Rhesus macaques (supportive)

 

Ongoing

Toxicity

 

1) GLP toxicity study in Cynomolgus monkeys (180 days)

 

2) GLP toxicity study in C57Bl/6 mice (180 days)

 

3) Liver pathology in Rhesus macaques (supportive)

 

Ongoing

Off-target expression

 

Included in the GLP toxicity study in monkey and mouse

 

Ongoing

Shedding pattern

 

Partly included in the mouse GLP toxicity study.

 

Partly included in the Rhesus macaques study.

 

Ongoing

Persistence in semen and risk of germline transmission

 

1) Mouse Germline transmission study in C57Bl/6 mice

 

2) QPCR of the testis in the Rhesus macaques at 90 days (non-GLP).

 

Ongoing

Carcinogenicity

 

Analyze tissues from the Rhesus studies using LAM-PCR

 

Ongoing

Juvenile toxicity

 

Ethical approval obtained and study is being planned (to support PIP plans)

 

Ongoing

 

Summary of AMT-060 Preclinical Development Program

 

·                  AAV5-hFIXco shows similar liver tropism to AAV8-hFIXco and
results in significant and long lasting increase in FIX expression.

 

--------------------------------------------------------------------------------


 

·                  Single intravenous administration of AMT-060 into wild type
mice and Rhesus macaques results in significant and long lasting hFIX levels
with no noticeable adverse events and no macroscopic or microscopic findings.

 

·                  GLP safety and toxicology studies are expected to be
completed in December 2013.

 

Clinical Development Program

 

The key regulatory and clinical development milestones for AMT-060 include the
following,

 

·                  EMA Orphan Drug Designation:

Nov 2011

 

 

·                  FDA Orphan Drug Designation:

Jan 2012

 

 

·                  EMA Scientific Advice:

Feb 2012

 

 

·                  EMA Phase I Protocol Advice:

Aug 2012

 

 

·                  GLP Safety & Tox Studies:

2Q2012 to 4Q2013

 

 

Expected milestones

 

 

 

·                  IMPD submission:

2Q2014

 

 

·                  Phase I start:

3Q2014

 

 

·                  Phase II/III start:

3Q2016

 

 

·                  MAA/ NDA submission:

2Q2018

 

·                  Phase I trial

 

The Phase I study will be a multicenter, open label, prospective,
interventional, single dose, dose-escalation clinical trial to investigate the
safety and tolerability of AAV5-hFIXco (AMT-060) in patients with severe
Hemophilia B.

 

The primary objective is to assess the safety of systemic administration and
determine the maximum tolerated doses (MTD). Secondary objectives include:

 

·                  To estimate the appropriate dose required to achieve stable
expression of hFIX at or above 3% of normal

 

·                  To evaluate kinetics (dose-related duration and magnitude) of
expression

 

·                  To assess the immune response to hFIX transgene product

 

·                  To assess the immune response to the AAV5 capsid proteins

 

·                  To assess viral shedding in various body fluids (including
semen)

 

·                  To assess the occurrence of FIX inhibitors

 

·                  To evaluate coagulation parameters

 

·                  To assess need for FIX concomitant treatment

 

--------------------------------------------------------------------------------


 

Twelve male adults patients (>18 year old to <35 year old) with genetically
confirmed Hemophilia B and phenotypically defined as having severe disease (<1%
of normal plasma FIX levels) are expected to be enrolled.  Initial patient
follow-up will last for 12 months as part of the Phase I trial.

 

·                  Future Clinical Development

 

It is envisaged that the Phase II/III will be a confirmatory trial where the
study population and the outcomes (efficacy endpoints — clinical and
biochemical) will be based on those for the Phase I. Licensee will also consider
expanding the patient population to moderately severe patients and intend to
carry out the study in both Europe and USA.

 

Summary of AMT-060 Clinical Development Program

 

·                  The IMPD is planned to be submitted in 2Q2014

 

·                  Phase I is planned in patients with severe Hemophilia B and
is expected to start in 3Q2014

 

·                  It is the intention that in Phase II/III the patient
population will expand to moderately severe Hemophilia B patients

 

·                  The Phase II/III program will run in parallel in Europe and
USA where MAA and NDA, respectively, are expected in 2Q2017

 

The Hemophilia B program has been partnered with Chiesi. The co-development
agreement has been shared with NIH.

 

C) Active Research Projects

 

1.              Hemophilia A

 

Disease Background: Hemophilia A (HA) is a genetic, X-linked, recessive disorder
caused by production of dysfunctional or by production of insufficient amount of
factor VIII (FVIII) protein, a key protein involved in the blood coagulation
cascade.  Hemophilia A patients suffer from spontaneous bleeding in the large
joints and soft tissue, and are at risk for intracranial hemorrhage.  Recurrent
episodes of joint bleeding can lead to crippling arthropathy, particularly in
severely affected patients.  HA comprises the majority of hemophilia patients
(80%), with incidence of ~1:10,000 to 1:50,000 males affecting 400,000 people
worldwide.

 

Numerous mutations in the FVIII gene have been described giving rise to
different disease phenotypes.  Similarly to Hemophilia B (HB), individuals with
less than 1% active factor are classified as having severe hemophilia, those
with 1—5% active factor have moderate hemophilia, and those with mild hemophilia
have between 5—40% of normal levels of active clotting factor.

 

Clinical need: HA seems an excellent candidate for gene therapy (GT) as it is a
well characterized monogenic disorder.  The product of the FVIII gene is a
plasma protein which is normally secreted by hepatocytes and endothelial cells
but can also be expressed in other cell types, e.g., adipocytes, mycoytes or
fibroblasts.  Furthermore, only modest increase >1% can markedly reduce
spontaneous bleedings.  The effects of gene therapy can be readily monitored by
changes in phenotype and by obtaining peripheral blood to measure FVIII antigen
levels and clotting factor activity.  Currently, treatment for HA consists of
infusion of either plasma-derived or

 

--------------------------------------------------------------------------------


 

rFVIII protein for bleeding episodes.  Although, prophylactic infusion of FVIII
concentrates is generally effective in alleviating bleeding episodes and
subsequent joint disease, the short half-life of FVIII (~12 hours) and the high
cost of purified FVIII products make life-long prophylactic treatment demanding
for patients and costly.

 

Feasibility

 

Gene: The gene of factor VIII is located on the long arm of the X chromosome. 
It spans over 180 kb, and as such is one of the largest genes known.  It
comprises of 26 exons, which encode a polypeptide chain of 2351 amino acids
including a signal peptide of 19 and a mature protein of 2332 amino acids.  It
is a secreted protein.  Its primary structure, deduced from the cloned factor
VIII cDNA, includes discrete domain structure: A1-a1-A2-a2-B-a3-A3-C1-C26-8. 
The B domain is unique in that it exhibits no significant homology with any
other known protein and can be deleted with the resulting recombinant protein
displaying essentially normal survival in circulation and able to correct the
bleeding tendency in HA patients.

 

Vector optimization: A rAAV5 containing HLP-hFVIIIco (promoter HLP; codon
optimized hFVIII with partial B-domain deletion) has been generated in-house
where the preserved B-domain consists of 225 N-terminal amino acids containing
6N-glycosilation sites. This variant has been previously shown to increase
secretion of FVIII as compared to wild type or to FVIII with complete B-domain
deletion and in-house work with HLP-hFVIII has shown that it produces active
FVIII protein in vitro and in vivo.

 

This FVIII expression cassette size is however ~5.6 kbp, which exceeds the AAV
packaging limit (4,7-4,9 kbp).  In-house molecular analysis studies of the
encapsidation products showed that the 5.6kbp FVIII expression cassette is not
entirely encapsidated in the AAV particle. Instead + and – DNA strands of the
encapsidated molecules revealed missing 5’ ends. This is consistent with
previously reported unidirectional (starting at 3’ end) packaging mechanism
operating according to “head-full principia” with 4.7-4,9 kbp limit. Licensee
hypothesizes that the correct template for production of FVIII was assembled in
the target cell based on complementation of + and – DNA strains each of which
delivering the 5’ missing end. This is to be expected since + and – strain
complementation is responsible for normal rAAV episome formation.  Licensee
proposes therefore to develop a product that consist of incomplete + and – DNA
strains, which are assembled into complete expression cassette upon episome
formation.

 

A proof of concept study has been initiated involving a number of FVIII
construct and including full FVIII codon optimized gene.  The study aims to
characterize the viral DNA, formation of episomes upon delivery of the
expression cassette to the nucleus, resulting mRNA and FVIII protein.  The
potency of the vector is currently being investigated in a number of animal
models.

 

It is our aim to develop this product to clinical stage Phase I by the end of
2015. Duration of clinical development and further timelines have not been
defined.

 

Development overview to IMPD:

 

[g115801ka17i001.jpg]

 

--------------------------------------------------------------------------------


 

Completion of vector optimization work will provide the first milestone (Go/No
Go) for the project.

 

Safety Assessment: The disease and gene therapy approach are similar (or
equivalent) to Hemophilia B where no major safety concerns have been described.

 

2.              Cirrhosis

 

Disease Background: Liver cirrhosis is a consequence of chronic liver disease
characterized by replacement of liver tissue by fibrosis, scar tissue and
regenerative nodules (resulting from regeneration of damaged tissue), leading to
loss of liver function.  The four leading causes of cirrhosis and primary liver
cancer in Europe include harmful alcohol consumption, viral hepatitis B, viral
hepatitis C and metabolic syndromes related to overweight and obesity.  The
European Association for the Study of the Liver in its 2013 report reported that
approximately 29 million people in the European Union suffer from a chronic
liver condition and that the incidence and prevalence of two conditions,
cirrhosis and primary liver cancer, are key to understanding the burden of liver
disease.  Both conditions represent the end-stage of liver pathology and thus
are indicative of the associated mortality.

 

The hypothesis behind this project is that liver cirrhosis is a state of IGF-I
insufficiency and low expression of IGF-I locally in the liver will revert and/
or prevent further exacerbation of cirrhosis.  A confidentiality agreement
concerning this project was signed between DIGNA/ CIMA and uniQure in
October 2012.

 

Pre-clinical evidence to support this hypothesis includes the following:

 

·                  Proof of Mechanism: SV40-IGF-I administration in rat
cirrhotic liver models resulted in increased mRNA and protein levels of IGF and
IGF-BP3 compared to control animals in the hepatocytes and levels remained
constant for up to 6 months (Sobrevals et al., 2010).

 

·                  Proof of Principle: SV40-IGF-I mediated expression in rat
cirrhotic liver models, induced fibrolysis through upreguation of MMPs and
downregulation of TIMP-1/-2, reduced expression of pro-fiborgenic factors (TGFb,
amphilregulin, PDGF, CTGF, VEGF), induced antifibrogenic and cytoprotective
factors (HGF), promoted hepatocyte differentiation through upregulation of HNF4a
and downeregulation of WT-1 (Sobrevals et al., 2010).

 

Treatment with recombinant IGF-I protein resulted in improved hepatic function,
decreased oxidative stress/ damage, improved mitochondrial function and
decreased fibrosis (Castillo-Cortazar et al., 2000; García-Fernández et al.,
2005; Lorenzo-Zuniga et al., 2006).

 

·                  Proof of Concept: SV40-IGF-I-mediated expression in rat
cirrhotic liver reversed fibrosis by decreasing expression of collagen I & IV
and deactivation of HSC, and improved liver function through normalisation of
AST, ALT, ALP, bilirubin and albumin (Sobrevals et al., 2010).

 

Clinical evidence to support disease linkage includes the following:

 

·                  In patients suffering from liver cirrhosis circulating IGF-I
levels (or IGF-BP3) correlate with disease severity scores; Child-Pugh and MELD
(Kratzsch et al., 2005; Khoshnood et al., 2013).

 

·                  A short course (for 4 months) of IGF-I recombinant therapy
treatment increased the levels of albumin and tended to improve energy
metabolism (surrogates for liver function) & the levels of serum albumin
positively correlated with IGF-I/IGF-I BP3 ratio (Conchillo et al., 2005).

 

Clinical need: Transplantation is the only curative option for the disease and
contraindications to transplantation include, a) co-morbidities (e.g., TB), b)
over 65 years of age, c) coronary artery disease and d) tumours in previous 5

 

--------------------------------------------------------------------------------


 

years.

 

The initial target population for IGF-I gene therapy for liver cirrhosis could/
would be those cirrhotic patients with IGF-I insufficiency (i.e., 50% of all
cirrhotic patients), possibly patients with Child-Pugh A and/ or B score and
with IGF-I levels below normal values.  An ODD application for this specific
population may be considered.  The table below indicates the Child-Pugh scoring
scheme for liver disease prognosis.

 

Points

 

Class

 

One year
survival

 

Two year
survival

 

5-6

 

A

 

100

%

85

%

7-9

 

B

 

81

%

57

%

10-15

 

C

 

45

%

35

%

 

Feasibility:

 

Gene: The IGF1 gene is located on chromosome 12 and spans 7.3 kb encoding a 70
amino acid residue protein. It contains 6 exons, 4 of which are alternatively
spliced depending on tissue type and hormonal environment.  The IGF1 coding
region is flanked by sequences encoding an amino-terminal peptide of at least 25
residues and a carboxyl-terminal peptide of 35 amino acids which indicates that
IGF1 is synthesized as a precursor protein that undergoes proteolytic processing
at both ends before being secreted.

 

Vector optimization: The IGF-1 rat version is available with CIMA and was used
for proof of concept studies.  Human IGF-I vectors are being developed in-house
as part of work done by the Emerging Technologies Research Group on regulated
gene expression systems.

 

Animal models: A rat model is available with CIMA and has been used for proof of
concept studies.  A number of other small animal models have been described (Liu
et al., 2013).

 

Biomarkers: Circulating IGF-I (and other related proteins) can be monitored
using commercially available methodology.  However the relevance of this to
liver (local) levels of IGF-I and whether GT can deliver sufficient amounts of
IGF-I that that can be readily detectable in the circulation need to be
established.

 

Liver function and signs of cirrhosis can be monitored following well
established standard procedures (e.g., liver enzymes, markers of fibrosis etc.).

 

The PoC obtained at CIMA will have to be repeated with uniQure’s AAV5-IGF1
vector. Licensee is at the initial stages of research aiming to initiate a Phase
I clinical trial by the end of 2016.

 

Development overview to IMPD:

 

[g115801ka17i002.jpg]

 

--------------------------------------------------------------------------------


 

The GLP safety and toxicology studies will provide the first milestone (Go/No
Go) for the project.

 

Safety Assessment: Safety studies in rat disease models (8 months) and wild type
rats  (8 weeks) showed no signs of toxicity due to treatment with SV40-IGF-I
(Sobrevals et al., 2010).

 

Potential toxicity concerns include tumor formation and interference with
insulin/ glucose metabolism albeit both issues are unlikely as the aim of this
approach would be to upregulate levels of IGF-I where they are already below
normal rather than to achieve supra-physiological levels.  In addition, gene
therapy vectors are likely to induce lower level of localized expression without
substantial increase in serum IGF-I levels.  Regarding potential for
tumorigenesis, IGF-I therapy is thought to favor hepatocellular differentiation,
i.e., opposes carcinogenesis, and studies have shown that sharp decrease in
IGF-I in cirrhotic liver may contribute to hepatocellular carcinoma (HCC).  In
addition it is believed that it is IGF-II that is the key player in HCC. 
Furthermore, patients with existing tumor nodules in their liver could/ should
be excluded from trials.

 

[NOTE: Hepatocellular carcinoma occurs at a rate of 1% to 4% per year after
cirrhosis is established and cirrhosis underlies HCC in approximately 80%-90% of
cases worldwide (Giovanna Fattovich  et al., 2004), i.e., the vast majority of
cirrhotic patients do not develop HCC or at least they do not live live long
enough to develop it]

 

3.              Hyperoxaluria

 

Disease Background: Primary hyperoxaluria type I (PH1) is a rare, autosomal
recessive inherited metabolic disorder characterized by a deficiency of the
hepatic enzyme alanine-glyoxylate aminotransferase (AGXT), which produces a
marked increase in endogenous oxalate synthesis by the liver. Oxalate is a
metabolic end product in humans and excess oxalate provokes hyperoxaluria,
causing progressive urolithiasis, nephrocalcinosis and chronic renal failure,
ultimately leading to end-stage renal failure (ESRF) and death if untreated.

 

It is the most common and severe variant among a spectrum of metabolic disorders
resulting in hyperoxaluria.  The disease has an estimated prevalence ranging
from 1 to 3 per 1 million individuals and an estimated incidence of 1-9:100,000
live births per year in Europe. However, higher rates are reported in
historically isolated populations, like the Canary Islands. PH1 accounts for <1%
of pediatric ESRF in developed countries.

 

A pre-clinical proof of concept study has already been conducted in
collaboration with Eduardo Salido (University Hospital of Canary Islands) using
AGXT knockout mice demonstrating that in the GT treated animals oxalurea reduced
to normal levels with restoration of liver enzyme levels in the absence of any
hepatotoxicity or immune reactions.

 

Clinical need:  Currently, most of the therapeutic options are diet-mediated to
reduce the amount of glyoxylate intake and maximize the intake of vitamin B6. 
The most effective treatment for PH1 is pre-emptive liver transplantation, alone
or liver combined with kidney transplantation in ESRF.  There is therefore a
clear need for alternative or new treatments options.

 

Feasibility:

 

Gene: the AGXT gene maps onto chromosome 2q36-q37, has a 10 kb coding sequence
and contains 11 exons generating a 392-residue protein.

 

Vector optimization: Eight constructs different containing codon optimized AGXT
genes have already been generated in-house and are currently being
characterized.

 

Animal models: Small animal models already exist and have been used for
pre-clinical proof of concept studies.

 

Biomarkers: Measurements of oxalate are part of routine clinical practice for
the disease setting and

 

--------------------------------------------------------------------------------


 

monitoring of kidney changes can also be done using standard techniques.

 

After a phase of further vector optimization it is our aim to develop this
product for a first Phase I clinical study by mid 2016. Further development
timelines have not been defined.

 

Development overview to IMPD:

 

[g115801ka17i003.jpg]

 

The GLP safety and toxicology studies will provide the first milestone (Go/No
Go) for the project.

 

Safety Assessment: At this stage is not possible to make any inferences in
relation to potential safety concerns.

 

Central Nervous System Programs

 

A)            Development Programs

 

1.              AMT-110 for Sanfilippo B

 

Disease Background

 

Sanfilippo syndrome, or Mucopolysaccharidosis type III (MPSIII), is a rare
lysosomal storage disorder (LSD) that occurs when enzymes needed to break down
the heparan sulfate sugar chain are missing or are defective. Sanfilippo B is
one of the four types of MPSIII that results in serious brain degeneration in
children, and is generally lethal. The deficient enzyme responsible for the
disease is alpha-N-acetylglucosaminidase (NaGlu). The clinical manifestations
are mainly neurological, with early symptoms observed during the first five
years of age, leading to a progressive deterioration of cognitive abilities.
Affected children require specific care after age seven and progressively
develop profound mental retardation with reduced somatic manifestations. Death
frequently occurs at the median age of 15. No treatment is currently available.

 

Birth prevalences of 0.28—4.1 per 100, 000 have been reported (Valstar et al.,
2008). More recently, He´ron et al. (2010) estimated the mean annual incidence
for Sanfilippo B in France at 0.15 per 100,000 births.

 

Overview of AMT-110

 

The goal of our AMT-110 program is to provide a gene therapy for Sanfilippo B
syndrome through the introduction of a functional NaGlu gene into the patients’
brain cells.

 

--------------------------------------------------------------------------------


 

This project is being pursued together with the Pasteur Institute (Paris)
whereby uniQure is responsible for developing the manufacturing process and
producing clinical grade material and the Pasteur Institute for conducting the
clinical trials.

 

Preclinical Development

 

·                  Product Profile

 

AMT-110 is designed to be delivered via intracranial administration.

AMT-110 or rAAV5-hNaGlu, is a recombinant adeno-associated vector of serotype 5,
consisting of:

 

·                  Inverted terminal regions or ITRs of the adeno-associated
serotype 2

·                  A human α-N-acetylglucosaminidase, or hNaGlu, gene the
therapeutic gene

·                  The mouse phosphoglycerate kinase-1 promoter (muPGK)

 

·                  Pre-clinical Proof of Concept

 

Preclinical PoC studies were conducted in mouse and dog disease models at the
Pasteur Institute. These studies showed that mice with MSPIIIB a single
AAV5-NaGlu intracranial injection resulted in reversion of storage lesions
throughout the brain and prevented loss of Purkinje cells. Furthermore, it
improved animal behavior and corrected pathological featured of the disease
including, neuro-inflammation, axonal transport, synaptic vesicle content and
the autophagy defect.

 

In MSPIIIB dogs treatment (four simultaneous injections) with AAV5-hNaGlu was
well tolerated, vector particles were broadly distributed and the therapeutic
enzyme was delivered to the entire brain leading to improvement in
MPSIIIB-induced histological lesions and normalization of glycosaminoglycan and
ganglioside levels. These studies also confirmed that the combination of gene
therapy with efficient immunosuppression was required for treatment efficacy.

 

·                  Non-clinical safety & toxicology studies

 

The following table presents a summary of the AMT-10 non-clinical safety and
toxicology studies that have been conducted to support the clinical development
program.

 

Parameter to be
assessed

 

Study performed

 

Results

Pharmacokinetics

 

1) GLP biodistribution in Sprague-Dawley rats with or without immunosuppression
(180 days)

 

 

 

2) GLP biodistribution in Dogs

 

In in Sprague-Dawley rats:

 

·                  Constant high number of genome copies present in the brain
with no vector in the blood at 3 months.

·                  No difference between immunosuppressed and non-

 

--------------------------------------------------------------------------------


 

 

 

with immunosuppression (90 days)

 

                        immuno-suppressed animals. In dogs

·                  Organs negative for vector DNA (< LOQ) were heart, lung,
kidney and testis whereas positive organs (> LOQ) included spleen, liver and
cervical spinal cord.

 

Toxicity

 

 GLP toxicity study in Sprague-Dawley rats (180 days)

 

(French Authorities endorsed the use of a single species for safety and
toxicology studies)

 

 

 

·                  No specific toxicity

·                  Only injection traces in the brain at some injection sites

·                  No effect on body weight, growth, food consumption, behaviour

·                  No decedents, no inflammation

·                  No histopathological findings

·                  NOAEL: 3.4 x 1011/animal

 

Persistence in semen and risk of germline transmission

 

 

 

Based on pilot dog preliminary data where no vector DNA was found in the gonads,
French Authorities endorsed the proposal that no germline transmission studies
were necessary.

 

Summary of AMT-110 Preclinical Development Program

 

·                  In animal models of Sanfilippo B, treatment with AAV5-hNaGlu
ameliorated pathophysiological signs and symptoms of the disease.

 

·                  AMT-110 administered into the striatum of
non-immunosuppressed rats and immunosuppressed rats and dogs produced long
lasting presence of vector DNA in the brain and caused no mortality and no signs
of toxicity.

 

Clinical Development Program

 

The key regulatory and clinical development milestones for AMT-110 include the
following,

 

--------------------------------------------------------------------------------


 

·

 

1st Scientific Advice with French Regulatory Authorities

 

March 2012

 

 

 

 

 

·

 

2nd Scientific Advice with French Regulatory Authorities

 

March 2012

 

 

 

 

 

·

 

IMPD Submission

 

April 2013

 

 

 

 

 

·

 

IMPD Approval

 

3Q13

 

 

 

 

 

·

 

Phase I start

 

October 2013

 

Expected Milestones

 

·

 

Phase II/III start

 

2016

 

 

 

 

 

·

 

Registration

 

2018

 

The Phase I/II study is a single center, open label, prospective,
interventional, single dose of AAV5-hFIXco (AMT-060) trial in children with
Sanfilippo type B syndrome. Administration will be performed into the brain
parenchyma and cerebellum at 8 image-guided tracks, with 2 deposits per tracks,
in a single neurosurgical session. Each patient will receive 960 μL of vector
suspension as 16 simultaneous vector deposit each containing 2.4 1011 gc (4
1012 gc in total). Patients will receive immunosuppression starting 10 days
prior to treatment.

 

The primary objective of the study is to evaluate the clinical, radiological and
biological safety of the treatment. The secondary objective is to collect
samples and data to define exploratory tests that could become evaluation
criteria for further clinical efficacy studies (Brain MRI; neurological tests
and biological markers).

 

The study will be conducted at the Bicêtre Hospital which is part of the
University Hospitals of South Paris and is expected to enroll a total of 4
children during an 8 to 12 months inclusion period. The duration of follow-up
for each patient is one year. The first patient was dosed in October 2013.

 

·                  Future Clinical Development

 

Licensee plans to complete the Phase I and start a Phase II/III trial in
multiple sites worldwide.  Following initiation of this trial one of the options
on how to proceed would be applying for approval for compassionate use to treat
on a named patient basis. This can be well justified based on the size of the
indication and lethality of the condition.

 

Summary of AMT-110 Clinical Development Program

 

·                  The IMPD was submitted in April 2013

 

·                  Phase I was started in October 2013

 

1.2

 

--------------------------------------------------------------------------------


 

2.              AMT-090 for Parkinson’s Disease

 

Disease Background

 

Parkinson’s Disease (PD) is a progressive neurodegenerative disorder that
affects motor skills, speech, and other neurological functions. As the condition
progresses, every action becomes increasingly difficult, and eventually
impossible. The symptoms are caused by degeneration and death of nerve cells in
the substantia nigra, a part of the brain that produces dopamine needed to
specifically control body movements.  Dopamine is a chemical that sends messages
in the brain to coordinate and control muscular action and movements. There is
currently no cure for Parkinson’s Disease, but medications or surgery can
provide symptomatic relief, the efficacy of which declines over time and which
create significant side effects and co-morbidities, such as depression and
dyskinesias. The most widely used treatment is L-dopa in various forms, which is
converted to dopamine in the central nervous system. Current symptomatic
treatments for Parkinson’s Disease represent a multi-billion dollar market.

 

While medications can temporarily alleviate the symptoms of PD, they do not
influence the degenerative process.  Progressive loss of nigral dopaminergic
(DA) neurons (the pathological hallmark of PD) results in progressive neurologic
dysfunction and death.  Glial cell line-derived neurotrophic factor (GDNF) was
first identified based on its ability to promote the survival of embryonic DA
neurons in vitro, and research has demonstrated beneficial effects of GDNF in
animal models of PD.  Recent evidence indicates that gene transfer via direct
delivery of viral vectors may represent a superior approach for the treatment of
PD with GDNF.

 

Based on the overwhelming preclinical data of GDNF protective effects on DA
neurons, a series of preclinical and clinical studies conducted by third parties
have consistently indicated that the infusion of GDNF protein into the brain is
effective in Parkinson’s Disease. Three clinical trials were performed with
direct infusion into the putamen.  Two of the studies (Bristol, UK and
University of Kentucky) reported favorable clinical response (Gill et al., 2003,
Patel et al., 2005, Slevin et al., 2005), and one sponsored by Amgen in the US
was abandoned due to apparent lack of efficacy and the appearance of
neutralizing antibodies to GDNF in some patients (Lang et al., 2006a). The
outcome of these GDNF protein trials still remains controversial (Barker, 2006,
Chebrolu et al., 2006, Lang et al., 2006a, Lang et al., 2006b, Penn et al.,
2006, Slevin et al., 2006), but the consensus in the scientific community seems
to be that the cannula used in the Amgen trial was not optimal, leading to a
leakage of the protein into cerebrospinal fluid (CSF).  Results from these early
clinical trials with GDNF protein underscore the need for a clinical approach in
which appropriate levels of GDNF are delivered accurately to the intended sites
in the brain where the DA neurons and their terminals reside.  Stereotactic
parenchymal convection-enhanced delivery of viral vectors carrying the GDNF gene
is more likely to achieve precise delivery.

 

PD is a progressive neurodegenerative disease that advances inexorably over a
period of 10 to 30 years to disability and death.  Medications, generally those
aimed at ameliorating the known striatal dopamine deficiency, can provide
substantial benefits for the cardinal symptoms of PD, namely resting tremor,
rigidity, bradykinesia and postural instability.  Unfortunately, the clinical
response wanes over time and a variety of medication-related complications
emerge including motor fluctuations, dyskinesias, short duration responses, and
psychosis.  Disease progression continues since dopamine replacement and other
medical therapies have no impact on the underlying neurodegenerative process. 
Stereotactic deep brain stimulation has emerged as a rational treatment option,
but this surgical approach is also symptomatic only and may be associated with
serious adverse effects like stroke, hemorrhage, or infection, and
hardware-related complications.

 

Overview of AMT-090 Program

 

Licensee’s AMT-090 program seeks to introduce the gene encoding the GDNF protein
to provide a consistent supply of GDNF to the relevant areas of the brain. Our
goal is to inject our AAV2 vector carrying the gene for GDNF into the brain to
stop the progression of the disease and possibly measurable clinical and
neuroimaging improvement. One of the key elements here is the MRI-guided
convection enhanced delivery, which ensures for proper targeting of the vector.

 

--------------------------------------------------------------------------------


 

Preclinical Development

 

Initial preclinical research was conducted in partnership with the University of
Lund, Sweden, which established proof of concept in rodents. Moreover, the
University of California San Francisco (UCSF) has conducted many studies
consistently demonstrating a therapeutic effect of GDNF in rodents and primates.
Key findings include:

 

·                  successful gene transfer with AAV2 in the Putamen of rats

 

·                  MRI-guided CED delivery of the AAV2 vector to the putamen in
non-human primates resulted in GDNF expression in the putamen but also in the
substantia nigra

 

·                  in a rat lesion model, AAV-GDNF delivery was able to protect
neurons from degeneration

 

·                  in a primate lesion model, AAV-GDNF delivery was able to
protect neurons from degeneration

 

·                  no toxicity was observed at any dose levels

 

·                  AAV-GDNF was therapeutic in rodent and primate models

 

Development Program

 

·                  Phase I Clinical Trial

 

uniQure has entered into an agreement with UCSF and the National Institute of
Neurological Diseases and Stroke. Under this agreement, UCSF commenced a Phase I
trial of an AAV2 glial cell line-derived neurotrophic factor (GDNF) treatment
for Parkinson’s Disease in May 2013. This trial is being funded by the National
Institutes of Health. Licensee has an exclusive right from UCSF to obtain all
data related to the program.

 

The trial includes 24 patients afflicted with advanced Parkinson’s Disease
(Hoehn and Yahr Stage III or IV off medication) with a Unified PD Rating Scale
(UPDRS) (Fahn et al., 1987) total motor score >30 in the defined off state and a
serum anti-AAV2 total antibody titer <1000.

 

The study will entail a Phase 1 single-center, open-label, dose escalation,
safety and tolerability study of adeno-associated virus, serotype 2 vector
(AAV2) containing human GDNF complementary DNA bilaterally delivered by
MRI-guided convection-enhanced delivery (CED) to the putamen (450 µl per
hemisphere) of the.  Four escalating dose levels will be evaluated in the
following dose cohorts (6 patients per cohort):  Cohort 1 = 9 x 1010 vg, Cohort
2 = 3 x 1011 vg, Cohort 3 = 9 x 1011 vg and Cohort 4 = 3 x 1012 vg.

 

The trial’s primary objectives are to assess the safety and tolerability of 4
different dose levels of AAV2-GDNF. The secondary objectives of the trial are to
obtain preliminary data regarding the potential for clinical responses of the 4
dose levels tested by assessing the magnitude and variability of any treatment
effects (via clinical, laboratory and neuroimaging studies).

 

·                  Future Clinical Development

 

Licensee intends to transition this program to our vector and manufacturing
platforms and continue the clinical development program. Bridging of the vectors
shall include at least testing in Parkinsonian primates and is anticipated to
start one year after the first injections in patients are performed. This will
then be followed by a multicenter randomized (delayed) start, blinded,
sham-controlled Phase 2 efficacy study of this experimental therapy with our
vector.  However, prior to finalizing the design of such a trial, Licensee
propose sto conduct a preliminary clinical study that should provide critical
information for translating the laboratory research to investigations

 

--------------------------------------------------------------------------------


 

involving human subjects and critical data for finalizing the ultimate efficacy
trial protocol.  The preliminary study will also allow us to develop the
organizational and logistical processes that will be needed for the anticipated
multicenter efficacy trial.

 

Summary of AMT-090 Clinical Development Program

 

·                  uniQure has licensed the GDNF gene from Amgen

 

·                  Pre-clinical PoC studies have been conducted in rodents and
non-human primates in partnership with the University of Lund (Sweden) and UCF

 

·                  A Phase I human trial in Parkinson’s disease with AAV2
delivering GDNF has been initiated through a partnership with UCSF

 

·                  Initiation of first Phase I clinical trial or foreign
equivalent — May 2013

 

Expected milestones

 

·                  Initiation of first Phase I clinical trial or foreign
equivalent — 2nd quarter 2013

 

·                  Initiation of first Phase II clinical trial or foreign
equivalent — 2nd quarter 2017

 

·                  Initiation of first Phase III clinical trial or foreign
equivalent — 4th quarter 2020

 

·                  Submission to Regulatory Authority of First Marketing
Approval or foreign equivalent — 2024

 

--------------------------------------------------------------------------------


 

B) Active Research Projects

 

1.              Huntington’s Disease

 

Disease background: Huntington’s Disease (HD) is a neurodegenerative genetic
disorder that affects motor control and leads to cognitive decline and dementia.
It typically becomes noticeable in middle age, but can begin at any age from
infancy to old age. HD has a prevalence of around 1 affected individual in
100,000.

 

The mutated form of the protein huntingtin causes cellular dysfunction and death
in a number of CNS sites but is most noticeable in the striatum and cortex. The
mutation is caused by CAG repeats in the DNA of patients. The earliest features
of HD are involuntary movements and irritability and a loss of executive
function. This progresses over time and in the more advanced stages, the patient
is demented and bed-bound. The disease is currently incurable with patients
dying about 20-25 years after it begins.

 

Clinical need: The clinical need for these patients is high as there is no cure
for the disease.

 

Feasibility

 

As the CAG repeats in the Huntingtin gene are the cause of the disease,
downregulation of the expression of the CAG repeats is an option. Also rescuing
the neurons from degeneration using GDNF is an option. Both options are
currently under investigation. Replacing the gene is not an option as this is
far too large to fit into an AAV vector.

 

Several transgenic mice models exist. Severity and time of onset are based on
the number of CAG repeats in the model. Mostly used are the R6/1 and R6/2
transgenic models.

 

Preclinical work: Proof of concept using GDNF has been established in one
laboratory. Licensee iscurrently trying to establish this with our own vector in
the laboratory of Roger Barker.

 

Proof of concept with siRNA has been established in mice models and Licensee is
in the process of implementing this into our studies.

 

Development overview to IMPD:

 

[g115801ka19i001.jpg]

 

The proof of concept studies (in vivo/ in vitro work) will provide the first
milestone (Go/No Go) for the project.

 

With regards to the siRNA approach to HD, vector generation & optimization will
require an additional 9 months prior to any other activity.  Then a similar
development path to what is shown above will need to be followed.

 

It is Licensee’s aim upon a successful PoC to develop this product further to a
Phase I clinical investigation which should start mid 2016.

 

Collaborators: Licensee is working together with Roger Barker (Cambridge
University) on the use of GDNF to rescue neurons in Huntington models, based on
a EUREKA grant. Licensee is also working together with Nicole

 

--------------------------------------------------------------------------------


 

Deglon (Lausanne University), Anna Skorupska (Lublin University) and Sebastian
Kuegler (Gottingen University) in a Eurostars grant setting. Competition comes
from siRNA companies.

 

Safety concerns: Potential safety concerns could be the complete downregulation
of the Huntingtin gene, even though not fully supported by the Eurostars team.
The use of GDNF could lead to side effects, such as weight loss.

 

IP: For GDNF, Licensee has a license from Amgen. For the siRNA work Licensee has
a non-exclusive license from Benitec.

 

2.              Multiple System Atrophy

 

Disease Background: Multiple System Atrophy (MSA) is a sporadic
neurodegenerative disease that is characterized by the presence of glial
inclusion bodies, which stain positive for a synuclein. The clinical picture is
that of parkinsonism, autonomic failure, cerebellar ataxia and pyramidal signs
in differing combinations. Approximately 80% of patients present with
predominantly parkinsonian features (MSA-P) manifesting in rapidly deteriorating
akinesia, rigidity, postural instability and high pitched dysarthria.  Most such
patients do not exhibit the classic resting tremor of Parkinson’s disease and
virtually all develop frank dysautonomia in the course of the illness.  The
cause of the disease is not known.

 

Clinical need: Although a minority of patients may achieve modest benefit from
dopaminergic therapy, there is no satisfactory treatment for the parkinsonian
disabilities of MSA-P. Additionally, deep brain stimulation of the subthalamic
nucleus has been of little or no value. Within 5 years of disease onset patients
die so the clinical need is high for these patients.

 

Feasibility:

 

MSA is not a single monogenic disease, but may be treated with a single
neuroprotective protein. In this case, this could be GDNF. Some transgenic
animal models exist, all overexpressing the alpha-synuclein protein. The
rationale to use GDNF (besides its general neuroprotective effect on neurons) is
that both in patients and the transgenic mouse model, GDNF expression is
downregulated. Introduction of an elevated level of GDNF may serve as the
treatment. Read out parameters for the disease progression are all related to
those of Parkinson’s Disease. PoC has not yet been established, but is under
investigation in the mouse model.

 

Development overview to IMPD:

 

[g115801ka19i002.jpg]

 

The proof of concept studies (in vivo/ in vitro work) will provide the first
milestone (Go/No Go) for the project.

 

It is our aim upon a successful PoC to develop this product further to a Phase I
clinical investigation which should start mid 2016.

 

Collaborators: Licensee is working together with Erwan Bezard (University of
Bordeaux) and Olivier Rascol (University of Toulouse) who are together running
the French reference center for MSA.

 

Safety Assessment: The use of GDNF could lead to side effects, such as weight
loss. The exact mechanism through

 

--------------------------------------------------------------------------------


 

which the treatments would have its effect is not clear yet.

 

3.              Hearing loss

 

Disease background: Hearing loss is a serious clinical problem. Underlying
mechanisms for the loss of neurons in the cochlea can vary from ischemia,
mechanical stress to toxic insults. The actual numbers of patients is not easy
to define, but it could be rather large. When age-related hearing loss is also
taken into account, this is no longer an orphan indication.

 

Clinical need: Patients with hearing loss could be helped with cochlear
implants. However, progressive neurodegeneration is not stopped by that. There
is high clinical need as there is no cure for the disease.

 

Feasibility:

 

Neuron function and survival is dependent on a delicate balance of
neurotrophins. Following trauma or toxic insult to neurons, they may slowly die.
To reverse this state of degeneration, it could be beneficial to supply the
neurons with a neurotrophin such as GDNF. This neurotrophin has been shown to be
able to rescue neurons from degeneration in several models, including those of
the substantia nigra and for instance motorneurons in the spinal cord after
trauma.

 

Animal models are available and include for instance use of Kanamycin in cats,
mice or guinea pigs. Also chemotherapeutic agents from the class of statins are
used.

 

Preclinical work: Proof of concept using recombinant brain-derived neurotrophic
factor (BDNF) and/or GDNF has been established. Licensee is currently trying to
establish this with our own vector in the laboratory of Patricia Leake.

 

Cochlea of mice can be transduced to express a recombinant transgene.

 

Development overview to IMPD:

 

[g115801ka19i003.jpg]

 

The proof of concept studies (in vivo/ in vitro work) will provide the first
milestone (Go/No Go) for the project.

 

This new project has just been initiated upon a successful PoC it is our aim to
develop this product further to a Phase I clinical trial, which should start by
the end 2016.

 

Collaborators: Licensee is working together with Patricia Leake (University
College of San Francisco) on the use of GDNF to rescue neurons in mouse and cat
models. She is the investigator who developed the cochlear implant. This could
also be included in the experimental plan.

 

Safety concerns: The use of GDNF could lead to side effects. Weight loss is not
expected, but as the GDNF also has a neurotrophic effect, nerve fibers could
sprout in an aberrant way possibly leading to incorrect connections.

 

--------------------------------------------------------------------------------


 

IP: For GDNF, Licensee has a license from Amgen; the program as a whole is under
investigation.

 

Exploratory Research Projects

 

The projects listed under this category in Table 1 above are not in active
research yet, but are likely targets for our platform technology and are being
assessed on feasibility before starting active bench work.

 

--------------------------------------------------------------------------------